          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                               709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                    RECEIVED NYSCEF: 01/25/2019

          SUPREME                    COURT              OF THE                   STATE                 OF     NEW            YORIt
          COUNTY                 OF QUEENS
          --------------                                                      ------
                                                                                                                                    --------X
          Manuel           Roel,           Individually              and          Derivatively                      as 50%
          Shareholder                 of ROEL               & HSU                CORP.,                 as 25%
          Shareholder                 of     CHRL           REALTY                      CORP.,               as 25%
          Shareholder                 of     RLCH,          INC.,             and        as 25%                                                                       Index         No.:      709652/2017
                                                            48*
          Shareholder                 of     190-15                      AVENUE                        CORP.,


                                                                               Plaintiff,


                                            -against-

                                                                                                                                                                      VERIFIED
                                                                                                                                                                      ANSWER                   TO FIRST
          JOE      HSU,          ESTHER                 HSU,             ROEL               & HSU              CORP.,                                                 AMENDED                     COMPLAINT
                                                                                                                            48™
          RLCH,            INC.,           CHRL         REALTY                     CORP.,                   190-15                                                    (Defendants                Jin     Guo       Lin,
          AVENUE                 CORP.,              MOU YANG                            LAM,                                                                         Kam         Ming        Lam,        Siu      Ling
          KWAN              CHO CHEUNG,                            MING                 KAM             CHEUNG,                                                       Wong,           Cheung            Chin       Chau,
          HEONG                 LENG           LOU,         JIM          GUO             LIN,          KAM            MING                                            Tung        Suet        Ruby       Lam          and
          LAM          and       SIU        LING           WONG,                                                                                                      Wong            Kuk      Tan)


                                                                               Defendants.
          ___                              _____________________                                               ----                               -X
          STEVEN                CHEUNG,                     MING               YUNG                 CHEUNG,                  GUI
          ZHEN             CHEN,             CHEUNG                 CHIN                CHAU,                TUNG            SUET
          RUBY             LAM         and          WONG KUK                           TAN,


                                                                               Defendants/Intervenors,
          ____________________________                                                                                            ----------X




                                                                                                                                                       "Jim"
                           Defendants                Jin    Guo           Lin          (incorrectly                 sued         herein           as              Guo         Lin),        Kam         Ming        Lam,       Siu



          Ling         Wong,               Cheung           Chin               Chau,              Tung             Suet          Ruby            Lam       and        Wong            Kuk        Tan          (hereinafter



          collectively                 referred             to      herein                  as         "añswering                   defendante"),                  by       their           attorneys,             Yang            &


          Associates,                 as     and      for        their          Answer                  to    Plaintiffs                 First         Amended             Complaint               (hereinafter               the



          "Complaint"),                     allege      herein,               as follows:


                                                                                                    Nature             of the            Action


                           1.               Paragraphs                   1,     15       and           16     of      the        Complaint               set     forth        descriptions               of     the       action



          instituted                   plaintiff            and          do      not,         for       the        most          part,      assert                 specific           facts      and,         as   such,       no
                                by                                                                                                                        any


          admission              or        denial       is required.                   To        the     extent           that      an      admission            or      denial        is required,             answering




                                                                                                                   1 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                              709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM                                                                                                                                                                                               *
NYSCEF DOC. NO. 455                                                                                                                                                                          RECEIVED NYSCEF: 01/25/2019




           defêñdañts               deny          the        allegations                in paragraphs                   1, 15 and                   16 of the          Complaint.


                         2.                  With             respect            to     paragraph               2 of         the          Complaint,                 answering              defendants               deny          that


           Plaintiff          is free             and         clear        owner           of         25    percent            of       the        Barclay           Project          and      deny             knowledge            or


           information                   sufficient                to form            a belief         as to the            remaining                    allegations.


                         3.                  Deny             knowledge                   or     information                  suñicient                   to    form         a belief        as to         the      allegations


           contained           in paragraphs                            3, 4, 6, 7, 8, 12,                  13,       17,     18,       19,        20,    21 and        22 of the            Complaint.


                         4.                  With             respect            to     paragraph                 5 of        the         Complaiñt,                 answering              defendants               deny          that


           Plaintiff          is        entitled             to     (a)    pierce              the     corporate               veil           of     RLCH,             (b)     hold     any          of     the     answering


           defendants                   liable         for        any     damages                in    this       case,       or        (c)        hold        RLCH          liable     under             the     doctrines          of


           successor                liability                 and/or            alter          ego          entity;           deny             that         RLCH             holds          realty          which            is     the


           accumulation                     of        all     of     Plaintiffs                profits         from         the         underlying                  transactions;             deny          that     RLCH             is


           obligated               to     Plaintiff                for    the         return          of     funds          as      alleged;               and       deny       kñùvvledge                 or     information


           sufficient          to form                 a belief           as to the            remaining               allegations.


                         5.                  With             respect           to     paragraph               9 of         the       Complaint,                    admit      that     it was            the     intention          of


           the    parties           to develop                     a residential               property            through                acquisitions                in 2008         and      2012         by RLCH                and.



           deny        knowledge                   or information                       sufficient             to form              a belief             as to the          remaining          allegations.


                         6.                  With             respect        to paragraphs                        10 of           the      Complaiñt,                  answering             defendants               deny         that


           Plaintiff          owns               25         percent         of        RLCH             and        deny        knowledge                        or   information               sufficient             to     form          a


           belief       as to the                remaining                allegations.


                         7.                  With             respect           to paragraphs                     11 of           the      Complaint,                  answering             defendants               deny         that


           Plaintiff          owns           25 percent                   of RLCH,                   deny      knowledge                      or information                  sufficient         to form             a belief        as


           to the       rennining                  allegations               and         respectfully                 refer         all    questions                of law      to this       Hoñorable                   Court.




                                                                                                                            -2-




                                                                                                                  2 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                      709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                          RECEIVED NYSCEF: 01/25/2019




                         8.             With        respect          to    paragraph                14 of           the        Complaint,            answering             defeñdañts            deny       that


           Plaintiff          is entitled         to pierce          the     corporate             veil       of RLCH,               deny       that     RLCH          is a successor              entity        to


           the    tra.nsactions             referenced,              deny      that        RLCH              should            be held         under        a constructive            trust      and     deny


           knowledge              or information                 sufficient           to form             a belief          as to the          remaiñiñg           allegations.


                         9.             With        respect          to    paragraph               23        of     the        Complaint,            answering             defendants            deny       that


                                                                                                                                                                                                        table"
           they        have      engaged            in     any       illegal          activity,              mortgage              fraud,          tax   fraud,        any        "under      the


                                                                 acts"
           transactions            or other          "bad                    and      deny         knowledge                   or information                sufficient        to form        a belief           as


           to the      remaining            allegations.


                         10.            Deny        the        allegations            contained               in paragraph                2'4 of the         Complaiñt.



                                                                                                          V_gglug


                         11.            With        respect          to paragraph                  25      of the           Complaint,              admit      that       venue      is proper          under


           CPLR         §503       and      deny         the    remaining             allegations.


                                                                                                   The            Parties


                         12.            Deny         knowledge                 or     information                   sufficient            to   form         a belief       as to      the     allegations


           canténed             in paragraphs                  26,   27,     28,     29,     30,       32,        33,    35,     36 and        37 of the          Complaint.


                         13.            With        respect          to    paragraph               31        of    the      Complaint,              admit       that      RLCH        was        organized


           under        by     virtue       of    the     laws       of     the      State        of    New             York       and      that     RLCH          was       formed         on    June       26,


           2008        and     remains           active        and    deny          the    remaiñing                allegations.


                         14.            Deny        the        allegations            contained               in paragraph                34 of the          Complaint.


                         15.             Admit          the     allegations               contained               in paragraphs                38 and        39 of the         Complaint


                                                                                          Statement                 of the        Facts


                         16.             Deny        knowledge                 or     information                   sufficient            to    form        a belief        as to     the     allegations




                                                                                                                  -3-




                                                                                                        3 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                                  RECEIVED NYSCEF: 01/25/2019




          contained             in paragraphs                    40,          41,     42,        43,        44,    45,        46,        47,      48,     49,     50,     53,         54,      55,       56,     57,        58,        59,     60,


          61,      62,    63,        64,     65,        66,      67,       68,        69,        70,        71,    72,        73,         74,     75,      76,     77,     78,         79,         81,     86     and            89     of    the


          Complaint.


                          17.               Paragraphs                    51,        52,        84,     90        and        91     of     the          Complaint              set         forth         descriptions                   of    the


          action         instituted              by     plaintiff             and          do    not,        for       the     most             part,     assert        any          specific            facts     and,           as such,


          no     admission                  or        denial         is       required.                To         the        extent             that       an     admission                   or      denial           is        required,


          answering              defendants                   deny        the        allegati0ñs                  in paragraphs                     51,     52,     84,        90 and              91 ofthe            Complaint.


                          18.               With         respect              to paragraph                        80 of        the        Complaint,                answering                  defendants                   admit            that


          RLCH            purchased                property                at       144.-73            Barclay                Avenue               in     2008,         that         RLCH            purchased                    adjacent



          property           at       144-69             Barclay                Avenue                 in     2012            and         that      the      structure                was          demolished                    with          the


          intention             of     developing                   it     into        a seven-story                          building              but      deny         that         the         plan        was          to        sell    the


          c0mbiñed               assemblage                    and        deny             laicwledge                   or     information                  sufficient                to     form          a belief              as to        the



          remaining              allegations.


                          19.               With          respect               to     paragraph                       82      of       the        Complaint,                  answering                   defendants                        deny


          knowledge                  or information                      sufficient               to form              a belief            as to what             Manny               suspected,                 as described                   in


          the    last     sentence,               and      deny           the       remaining                 allegations.


                          20.               With         respect           to paragraph                       83 of the                 Complaiñt,                answering                  defendants                admit             that        a


           dispute        remains                as to (a)          what           should             be done               with        the      property          and         (b)     what          Manny's            perceñtage


           is in RLCH                 and        deny      the      remaining                    allegations.


                          21.               With         respect              to      paragraph                   85     of       the      Complaint,               answering                      defedsts                      deny         that


          half      of the           approximately                       $8     million               alleged           to have                 been      owed          to Plaintiff                 would           be Plaintiffs


           share      of the          Barclay            Project              and          deny        kñ0wledge                     or       information               sufficient                 to form           a belief                as to




                                                                                                                              -4-




                                                                                                                       4 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                              709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                              RECEIVED NYSCEF: 01/25/2019




           the    remaining            allegations.


                          22.           With         respect                 to       paragraph              87        of     the      Complaint,                  answering            defendants               deny


           knowledge              or information                      sufficient             to form          a belief             as to whether              R & H          Corp.,         CHRL          and      190



           Corp         were      properly           formed,               how         those          corporations                  were      used,         what        formalities           were       followed



           by     Joe     and     Esther        Hsu         and          what          Joe     and       Esther             Hsu      did     with      bank         accounts           or     funds       of     those


           corporations               and     deny     the        remaining                  allegations.


                         23.            Deny         the        allegations                 contained             in paragraph                88 of the            Complaint.


                                                                                              First      Cause              of Action


                         24.            In     response                 to        paragraph              92       of        the     Complaint,               answering                defendants               repeat,


           reiterate           and     reallege         each               admission              or     denial             heretofore             made        in       response        to       paragraphs               1


           through         91 of the          Complaint                    as if fully           set forth             at length           herein.


                          25.           Deny         knowledge                        or    information                 sufficient           to      form      a belief         as to         the     allegations


           contained            in paragraphs                   93,     94,       95 and         96 of the              Complaint.


                          26.           With         respect             to paragraph                   97    of       the        Complaint,           answering              defendants               admit       that


           the     Barclay            p1upony              is     owned                exclusively                 by        RLCH            and      deny          knowledge               or      information


           sufficient           to form        a belief           as to the                remaining           allegations.


                          27.           With         respect               to     paragraph             98     of       the       Complaiñt,            answering              defendants               deny       that


           Plaintiff           owns      25     percent               of        the     Barclay          project              deny       knowledge                 or    information                sufficient           to


           form        a belief       as to the        remaining                      allegations.


                                                                                            Second           Cause            of Action



                          28,           In     response                 to        paragraph              99       of        the      Complaint,               answering               defendants               repeat,


           reiterate           and     reallege            each            admission              or     denial             heretofore             made        in       response         to      paragraphs               1




                                                                                                                    -5-




                                                                                                             5 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                     709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                     RECEIVED NYSCEF: 01/25/2019




           through       98 of the         Comnlaint              as if fully              set forth         at length             herein.


                        29.         Deny          the     allegations              wet          3ñedinparagraph                       100        of the       Complaint.


                                                                                    Third           Cause             of Action


                        30.         In     reapome               to     paragraph                 101       of        the    Complaint,                answering           defeñdâñts              repeat,


           reiterate      and      reallege         each          admission                 or     denial          heretofore              made          in    response         to     paragraphs            1


           through       100      of the    Complaint                  as if fully              set forth         at length         herein.


                        31.         Deny          the       allegations                  contained               in     paragraphs                102,        103,    104       and        105     of      the


           Complaint.


                                                                                    Fourth           Cause             of Action


                        32.         In     response              to     paragraph                  106      of        the    Complaint,                answering           defeñdants              repeat,


           reiterate      and      reallege             each      admissieñ                 or     denial          heretofore              made          in    response         to     paragraphs                1


           through       105      of the    Complaint                  as if fully              set forth         at length         herein.


                        33.         Deny          kñüwiedge                  or     information                  sufficient          to        form      a belief      as to         the     allegations


           contained          in paragraphs               107,        108,        109,      110,     111,         112       and     113        of the     Co1ñpidiñt.


                                                                                        Fifth      Cause              of Action            .



                        34.         In     respose               to     paragraph                  114      of        the     Complaint,                aña walug           defendants             repeat,


           reiterate      and      reallege             each      admission                 or     denial             heretofore               made      in    respóñse         to     paragraphs                1


           through       113      of the    Complaint                  as if fully              set forth         at length          herein.


                        35.         Deny          knowledge                  or     information                  sufficient           to       form      a belief       as to        the     allegations


           containedin            paragraphs              115     and        117        of the      Complaint.


                        36.         With          respect         to     paragraph                 116      of    the       Complaint,                answering         defeñdâñts               deny      the


           asserted       right     to   relief         in the        form         of     alter-ego,             successor            liability          and/or      piercing          the     corporate




                                                                                                            -6-




                                                                                                     6 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                     RECEIVED NYSCEF: 01/25/2019




           veil      and      otherwise                 deny            knowledge                or          information                  sufficient               to     form           a     belief            as     to     the


           allegations.


                                                                                          - Sixth        Cause                of Action


                        37.              In        response             to        paragraph             118         of        the      Complaint,                 answering                  defendants                 repeat,


           reiterate        and         reallege             each        admission               or     denial             heretofore                made           in    response               to      paragraphs                  1


           through          117    of the           Complant                  as if fully         set forth               at length           herein.


                        38.              Deny           ino        wiedge           or    information                    sufficient            to        form      a belief             as to         the       allegations


           contained          in paragraphs                       119    and        120     of the           Complaint.


                                                                                          Seventh             Cause             of Action


                        39.              In        respose              to        paragraph             121         of        the      Complant,                  answering                  defendants                 repeat,


           reiterate        and         reallege             each        admission               or      denial               heretofore             made           in    response               to      paragraphs                  1


           through          120    of the           Complaint                 as if fully         set forth               at length           herein.


                        40.              With          respect           to        paragraph             122         of        the      Complaint,                 deny          that        plaintiff            is    a 25%


           shareholder             of     RLCH               and        deny        laiowledge                 or    information                    sufficient            to     form          a belief               as to    the



           remaining           allegations.


                        41.              With           respect              to    paragraph                 123         of     the       Complaint,                 answering                  defeñdañts                   deny


           laiowledge              or     information                    sufficient              to     form             a belief             as     to      how          Joe,      Esther               or      Lam          held


           themselves              out        to    as referenced                    in    the        last      señteñce.                The        r=inder                 of     paragraph                    123      of     the


           Complaint              sets         forth          a    description              of        the       action               instituted             by     plaintiff            and        the          underlying


           intentions          in briñgiñg                  this    action          and     does         not,       for        the     most         part,        assert     any         specific              facts     and,      as



           such,       no     admission                or     denial          is required.              To      the           extent       that       an admission                  or       denial            is required,



           answering              defendants                 deny        the        allegations               as they               pertain         to      answering             defendants                    herein         and       .



                                                                                                                    -7-




                                                                                                             7 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                          709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                           RECEIVED NYSCEF: 01/25/2019




           otherwise            deny       kñüwledge                or information                      sufficient            to form           a belief      as to the            allegations.


                          42.            Paragraph                 124          and       127      of     the        Complaint               set      forth        descriptions               of     the        action


           instituted           by    plaintiff          and       the      underlying                intentions               in bringing            this     action         and      does        not,     for     the


           most        part,     assert        any      specific           facts        and,     as such,            no      admJssion             or denial         is required.              To     the       extent


           that     an admission                  or denial         is required,                answering                   defeñdsñts            deny       the    allegations              as they        pertain


           to     answering            defendants              herein            and      otherwise              deny         knowledge               or informaticñ                  sufficient           to     form


           a belief        as to the           allegations.


                          43.             Deny          knowledge                  or     information                  sufficient          to     form        a belief        as to          the    allegations


           contained            in paragraphs                 125        and       126      of the        Complaint.


                                                                                          Eighth           Cause             of Action


                          44.             In      response            to        paragraph               128       of        the     Complaiñt,               answering              defeñdâñts              repeat,


           reiterate           and      reallege          each           admission               or      denial          heretofore              made         in    response            to     paragraphs                 1


           through             127    of the       Complaint                as if fully          set forth              at length          herein.


                          45.             Paragraph               129       of      the      Complaint                 sets        forth     a description               of    the      relief       sought          by


           plaintiff           and     does       not     assert           any      specific            facts     and,            as such,       no      admission            or     denial         is required.


           To      the    extent        that       an admission                  or     denial          is required,                arsweriñg             defendants           deny          the     allegaticñs


           therein.


                          46.             Deny          knowledge                  or     information                  sufficient           to     form       a belief         as to         the     allegations


            conténed             in paragraphs                 130,        132        and      133.


                          47.             Deny          the    allegations                contained             in paragraph                 131      of the       Complaint.


                          48.             With          respect            to      paragraph               134         of     the      Cospisñt,               answering               defendãüis                 deny


            knowledge                or information                sufficient               to form           a belief            as to the        allegations           therein         and       respectfully



                                                                                                                  -8-




                                                                                                         8 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                    709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                       RECEIVED NYSCEF: 01/25/2019




           refer       all questions          of law            to this            Honorable            Court.


                                                                                           Ninth         Cause           of Action


                         49.           In     responce               to       paragraph                135       of     the      Complaint,              answering             defêñdañts             repeat,


           reiterate        and      reallege           each            admission                 or    denial          heretofore            made        in   response           to      paragraphs            1


           through         134     of the      Complaint                     as if fully           set forth           at length         herein.


                         50.          Paragraph                   136        of      the     Complaint                 sets     forth     a description             of    the     relief       sought        by


           plaintiff       and      does      not      assert           any         specific           facts     and,          as such,       no    admission            or     denial        is required.


           To      the   extent      that      an shi                   inn        or denial           is required,              answering           defendants           deny          the    allegations


           therein.


                         51.           With          respect            to     paragraph               137     of      the      Complaint,            raisweriñg          defendants              deny       the


           allegations            pertaining               to     the        interests            of    Manny,                Joe,      Lam     and      Cheung           in     RLCH           and      deny


           knowledge             or information                   sufficient               to form        a belief            as to the       remaining         allegations.


                         52.           Deny          the        allegations                contained           within          paragraph           138    of the     Complaint.


                         53.           Deny          knowledge                      or     information                sufficient         to   form       a belief        as to          the   allegations


           contained            in paragraph               139      of the              Complaint.


                         54.           Paragraph                  140         of     the     Complaint                 sets     forth     a description             of    the      relief       sought       by


           plaintiff       and      does       not     assert             any        specific          facts     and,          as such,       no    ad-dssioñ            or     denial        is required.


           To      the   extent      that      an admiccinn                        or    denial        is required,              answering            defendants          deny          the    allegations


           in paragraph             140.


                                                                                           Tenth         Cause           of Action


                          55.          In     response               to       paragraph                141       of     the        Complaint,            answering             defendants             repeat,


           reiterate        and      reallege              each         admission                 or    denial          heretofore            made        in   response            to     paragraphs            1



                                                                                                                 -9-




                                                                                                          9 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                              709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                              RECEIVED NYSCEF: 01/25/2019




           through       140     of the         Complaint             as if fully         set forth           at length        herein.


                        56.          Paragraph               142      of    the      Complaiñt                sets     forth     a description              of    the        relief       sought        by


           plaintiff      and      does        not     assert       any     specific           facts     and,         as such,      no     admission             or     denial           is required.


           To    the    extent      that       an addssion                 or    denial        is required,             answering           defendants             deny           the     allegations


           therein.


                        57.          Deny            knowledge             or     information                 sufficient       to    form        a belief        as to            the     allegations


           contained          in paragraphs143                  and        144     of the       Complaint.


                        58.          Deny            the   allegations            contained            in paragraph              145      of the       Complaint.


                                                                                 Eleventh            Cause           of Action


                        59.          In        response         to     paragraph               146       of     the     Complehit,            answering                defeñdsts                repeat,


           reiterate      and       reallege           each      admission                or    denial          heretofore          made         in     resperse             to        paragraphs         1


           through       145     of the         Complaint             as if fully         set forth           at length        herein.


                        60.          Paragraph               147      of    the      Complaint                sets     forth     a description              of    the        relief       sought        by


           plaintiff      and      does        not     assert        any    specific           facts     and,         as such,       no    admission             or     denial           is required.


           To    the    extent      that       an ahission                 or    denial        is required,             answering           defendants                deny        the     allegations


           therein.


                        61.          Deny            the   allegations            contained            in paragraphs                148    and        149   of the       Complaint.


                        62.          Paragraph                150     of    the      Complaint                sets     forth     a description              of    the        relief        sought       by


           plaintiff      and      does        not     assert        any    specific           facts     and,         as such,       no    adreissicñ            or     denial           is required.


           To     the   extent      that        an ablssion                or    denial        is required,             answering           defedsts                  deny        the     allegations


           as they       pertain          to    answering             defeñdañts               herein          and     otherwise           deny        knowledge                  or     information


           sufficient         to form          a belief      as to the           allegations.



                                                                                                        -10-




                                                                                                10 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                        709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                        RECEIVED NYSCEF: 01/25/2019




                                                                                   Twelfth              Cause           of Action


                        63.        In        resperse            to     paragraph                 151          of     the        Cairplaiñt,            answering              defendants               repeat,


           reiterate      and     reallege           each         admission                 or        denial          heretofore            made         in     response           to      paragraphs             1


           through        150    of the       Complaint                as if fully          set forth               at length         herein.


                        64.        Deny            knowledge                or      information                     sufficient         to      form      a belief         as to         the     allegations


           contained          in paragraph               152    of the           Complaint.


                        65.        Paragraph                   153     of    the      Coirplaiñt                    sets     forth      a description                of    the     relief        sought        by


           plaintiff      and    does        not     assert           any    specific             facts        and,         as such,         no   admissioñ               or     denial         is required.


           To     the   extent    that       an admission                   or     denial         is required,                answering               defendañts           deny         the      allegations


           therein.


                                                                                 Thirteenth               Cause             of Action


                        66.        In        response            to     paragraph                 154          of     the        Complaint,             answering              defendants               repeat,


           reiterate      and     reallege           each         admission                 or        denial          heretofore            made         in     respo      ise     to      paragraphs             1


           through        153    of the       Complaint                as if fully           set forth              at length         herein.


                        67.        Deny            the    allegations               contaiñêd              in paragraphs                    155   and         156    of the       Complaiñt.


                                                                                 Fourteenth                Cause            of Action


                        68.        In        response            to     paragraph                 157          of     the        Complaint,             answering              defendants               repeat,


           reiterate       and    reallege           each            admission              or        denial          heretofore             made        in     response           to      paragraphs             1


           through.156           of the       Complaint                as if fully           set forth               at length        herein.


                        69.         With        respect          to paragrãph                    158      of the           Complaiñt,             deny        that   Plaintiff            is entitled       to      a


           full    accoüñting           in    coññection                with         any         of     the         answering            defendants              and      admit           the     remaiñiñg


           allegations.



                                                                                                              -11-




                                                                                                      11 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                          709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                        RECEIVED NYSCEF: 01/25/2019




                                                                                   Fifteenth              Cause           of Action


                          70.            In     response           to     paragraph               159        of      the       Corsplaint,           answering                  defendants                repeat,


           reiterate           and     reallege          each       admission               or     denial           heretofore             made          in     response            to     paragraphs                 1


           through             158    of the     Complaint               as if fully        set forth             at length            herein.


                          71.            Paragraph              160      of    the     Complaint                  sets        forth     a description                of    the      relief           sought       by


           plaintiff           and    does      not     assert                 specific           facts       and,         as such,         no    admission               or     denial            is required.
                                                                        any


           To     the     extent       that     an admission                  or   denial         is required,                answering            defendants               deny         the        allegations


           therein.


                          72.            With         respect       to paragraph                  161        of the        Complaint,              deny        knowledge                 or        information


           sufficient           to form         a belief         as to the           number             of    units        in the        Barclay          Project          and      otherwise                 admit


           the    allegations.


                          73.            With         respect       to paragraph                  162        of     the     Complaiñt,             admit         that      no      offering            plan       has


           been        filed     and     that     it is the        intention           of the       parties            that      the    Barclay           Project         result         in a residential


           candominium                  and     deny         knowledge               or information                    sufficient          to form            a belief         as to the             remining


           allegations.


                          74.            Admit         the      allegations           contained               within          paragraph            163        of the      Corrplaint.


                          75.            With         respect       to paragraph                  164        of the        Complaint,              deny        knowledge                 or        information


                                                                                                                                                                                    Agreement"
           sufficient           to form         a belief         as to the           legality        and          operative            effect     of the         "Lottery                                         and



           respectfully               refer     all     questions             of     law     in     that          respect         to     this    Honorable                Court           and         admit       the



           remaining             allegations.


                          76.            With         respect       to paragraph                  165        of the        Complaint,              deny         knowledge                or        information


            sufficient           to   form      a belief         as to the           allegations              and         respectfully            refer        all   questions                of    law    to this



                                                                                                             -12-




                                                                                                   12 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                    709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                   RECEIVED NYSCEF: 01/25/2019




           Honorable             Court.


                          77.           Deny            knowledge                   or information                   sufficient             to form        a belief          as to the              allegations            in


           paragraph            166      of the         Complaint.


                         78.             Paragraph                  167        of     the     Complaint                   sets     forth         a description              of    the        relief          sought       by


           plaintiff       and        does        not     assert            any      specific            facts       and,         as such,         no    edmission               or     denial             is required.


           To    the     extent        that       an admission                      or    denial         is required,               answering             defendets               deny            the      allegaticñs


           therein       and        respectfully               refer        all     questions            of law           to this        Honorable           Court.


                                                                                          Sixteenth              Cause            of Action


                         79.             In     response               to         paragraph              168         of     the         Complaint,          answering                  defeñdants                   repeat,


           reiterate          and      reallege           each          admicsion                   or    denial            heretofore             made       in     respoñse                to     paragraphs                  1


           thróügh        167        of the       Complaint                    as if fully          set forth             at length         herein.


                         80.             Paragraphs                    169          and      181         of    the        Complaint               set    forth        descriptions                    of     the      relief


           sought        by     plaintiff           and        do      not        assert       any        specific              facts      and,     as such,         no      admission                  or     denial          is


           required.           To     the     extent           that       an admission                    or      denial          is required,            answering               defendants                  deny       the


           allegations           therein.


                         81.             With           respect           to        paragraphs                170         and      175      of    the    Complaint,                   deny         knowledge               or


           information               sufficient           to form              a belief         as to the             allegations                and    respectfully             refer        all       questions          of


           law    to this       Honorable                Court.


                           82.           Deny            the        allegations                contained                  within           paragraph             171        of    the         Complaint                  and



           respectfully              refer    all       questions              of law         to this          Honorable                 Court.


                         83.             Deny,           in     the     form             alleged,         the       allegations              contained             within        parag1aplis                  172,       173


           and     180    of the         Complaint                  and                                   refer       all    questione             of law     to this        Honorable                     Court.
                                                                               respectfully



                                                                                                                  -13-




                                                                                                              13 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                    709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                RECEIVED NYSCEF: 01/25/2019




                          84.            Deny            knowledge                or      information                     sufficient              to    form         a belief            as     to        allegations


            contained           within        paragraphs               174,        176,         177     and        178        of the        Complaint.


                          85.            With         respect          to paragraph                   179     of        the     Complaint,              deny        the    allegations                with         respect


           to the       answering              defeñdãñts                  and    otherwise                 deny         knowledge                 or   information                sufficient              to      form         a


           belief      as to the         allegations.


                                                                                  Seventeenth                   Cause             of Action


                          86.            In     response              to     paragraph                182          of      the        Complaint,             ãñswering                 defendants                  repeat,


           reiterate           and     reallege             each       admission                or      denial           heretofore               made         in    response             to      paragraphs                    1


           through         181       of the       Complaint                 as if fully          set forth              at length           herein.


                          87.            Paragraphs                   183        and      190         of     the         Complaiñt                set    forth        descriptions                   of      the      relief


            sought        by     plaintiff            and      do     not     assert        any         specific              facts        and,    as such,          no        admission              or      denial           is


           required.            To     the     extent          that     an admkk-n                      or    denial             is required,            answering                 defendants                 deny        the


            allegations           therein.


                          88.            Deny            kñówledge                 or     information                     sufficient              to    form         a    belief         as      to       allegations


            contained           within        paragraphs                184       and      185        of the         Complaint.


                          89.            With          respect         to    paragraph                  186     of       the      Complaint,              admit           that     Esther         Hsu           had       and


           has no       legal        right,      title      or interest            in any         of the           units         in the      building          or to        any        of the     floors            within



            and,     as to       the     remaining               allegations,              deny            knowledge                  or    information              sufficient            to     form          a belief


            and     respectfully              refer      all    questions              of law         to this           Hoñorable             Court.


                          90.            Admit           the     allegations              contained                within         paragraphs                187      and       188      of the        Corrplaiñt.


                          91.            With          respect         to     paragraph                 189        of     the     Complaint,                deny,         in     the     form         alleged,            the


            allegations           therein         and       respectfully                refer     all      questions              of law          to this      Honorable                Court.



                                                                                                               -14-




                                                                                                        14 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                  709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                            RECEIVED NYSCEF: 01/25/2019




                                                                                  Eighteenth                   Cause            of Action


                         92.            In       response          to      paragraph                191           of     the         Complaint,               answering          defendanu                        repeat,


           reiterate          and     reallege           each       admission                  or    denial             heretofore              made           in   response           to     paragraphs                      1


           through        190       ofthe          Complaint             as if fully           set forth               at length         herein.


                         93.            Deny         knõwledge                   or    information                     sufficient         to     form         a belief         as to        the         allegations


           contaiñed           in paragraphs                192,        193       and      194      of the             Complaint.


                         94.            Paragraphs                 195        and        196        of      the         Corsplaint              set     forth        descriptions                 of        the     relief


           sought        by     plaintiff          and    does       not         assert     any          specific            facts       and,     as such,           no   admission                    or    denial          is


           required.           To     the     extent        that     an admiccian                    or        denial          is required,                 answering          dafandants                    deny      the


           allegations            therein.




                                                    AS AND               FOR           A   FIRST               AFFIRMATIVE                              DEFENSE


                         The        Complaint            herein          fails        to state       a cause             of action            against         the    answering              defendants.



                                                   AS AND           FOR               A SECOND                     AFFIRMATIVE                               DEFENSE


                         The        plaintiffs           action          is barred             by        the      equitable              doctrines             of   waiver,         estoppel,                  üñcleañ


           hands       and/or         laches.



                                                    AS AND               FOR           A THIRD                  AFFIRMATIVE                                 DEFENSE


                         The        plaintiffs           action         is barred           by       virtue             of     the     fact     that        any     recovery        under               this       action


           would         result        in     an     unjust        enrichment                  to        plaintiff,            who        has         not     in    any    way         been             harmed              or


           damaged             from     the       alleged       misconduct                 of the           answering                 defendants




                                                                                                               -15-




                                                                                                     15 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                           709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                  RECEIVED NYSCEF: 01/25/2019




                                              AS AND                FOR          A FOURTH                  AFFIRMATIVE                         DEFENSE


                         The     plaintiff          has    failed         to    mitigate          and/or       reduce        his     alleged         damages           and    losses,        if   any,


            as alleged         in the     Complaint.



                                                AS AND                   FOR       A     FIFTH        AFFIRMATIVE                         DEFENSE


                         Plaintiff's         claims        are barred,              in whole         or in part,           by the      applicable            statute      of limitations.



                                                AS AND                   FOR       A SIXTH             AFFIRMATIVE                        DEFENSE


                         Plaintiff's         claim        for    breach           of contract         against           answering         defeñdants                 is barred       due    to lack


           of privity.



                                              AS AND             FOR            A SEVENTH                    AFFIRMATIVE                           DEFENSE


                         Plaintiff's          action,       to      the        extent      it    is based           upon    an      alleged         agreement,            is barred          by    the


            statute      of frauds.



                                              AS AND             FOR            AN EIGHTH                    AFFIRMATIVE                           DEFENSE


                         Plaintiff's          claims        based         upon          unjust      enrichment              and     constructive             trust      are   barred        against



            answering           defendants                due       to     the        absence         of      a      confidential         or         fiduciary          relatimhip                with



            answering          defendants.



                                                AS AND               FOR           A NINTH             AFFIRMATIVE                         DEFENSE


                         Plaintiff's          claims        based         upon          unjust      êñriciünent             are barred             against       answering           defendants


           to the     extent       that      they     are based            upon         matters       that        are the    subject          of    a written         agreement            between


            the parties.



                                                AS AND               FOR          A     TENTIÏ             AFFIRMATIVE                        DEFENSE


                         Plaintiff's          claim       for    tortious          interference              with      business        contract/relations                 is insufficient             as


                                                                                                      -16-




                                                                                                  16 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                  709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                  RECEIVED NYSCEF: 01/25/2019




           a matter          of     law     due     to       the     absence         of     any        allegation          of     a contract         between          plaintiff         and       a third


           party,      as the        contract        allegedly             interfered              with    was       one     with        a party     herein,        not    a third      party.



                                            AS AND                 FOR         AN ELEVENTH                          AFFIRMATIVE                           DEFENSE


                        Plaintiff           s claim          for     tortious        interference             with         busiñess         contract/relations                  is insufficient             as


           a matter           of     law     due        to    the        abseñce          of     any      allegations             of     intent      to    induce         the     breach         of    said


           contract.


       '
                                              AS AND                 FOR         A TWELFTH                        AFFIRMATIVE                        DEFENSE


                        Plaintiff           s claim          for     tortious        interference             with         business         contract/relations                  is insufficient             as


           a matter           of     law     due        to     the       absence          of       any    allegations             that      answering            defendants             engaged             in


           conduct           which         caused        a breach              of a contract.



                                            AS AND                 FOR         A THIRTEENTH                          AFFIRMATIVE                          DEFENSE


                        Plaintiff           s claim          for     tortious        interfereñce             with         business         contract/relations                  is insufficient             as


           a matter          of    law      due     to the         absence          of     any      allegations            that     answering             defendants            were     aware         of     a


           contract          between         plaintiff             and    a third         party.



                                           AS AND              FOR         A FOURTEENTH                               AFFIRMATIVE                          DEFENSE


                        A         defense         is founded               upon          documentary                evidence,             which       defeme          precludes            plaintiff          s


           claims       in this       action.



                                             AS AND                 FOR         A   FI FTEENTH                      AFFIRMATIVE                           DEFENSE


                        If    Plaintiff           was        caused        to     sustain          damage           as a result           of the     allegations           in the       Complaint,


           said      damages               were      a result             of     acts      engaged           in     by      persons          other        than      answering            defendmts


           without           knowledge             or inducemeñt                    by    answering            defeñdants              herein.



                                                                                                           -17-




                                                                                                     17 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                    709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                     RECEIVED NYSCEF: 01/25/2019




                                             AS AND              FOR           A SIXTEENTH                           AFFIRMATIVE                           DEFENSE


                        Any         damages            sustaiñed           by Plaintiff                were       a result        of acts          engaged        in by Plaintiff                  himself.



                                      AS AND                  FOR      A SEVENTEENTH                                     AFFIRMATIVE                          DEFENSE


                        If     any     damages                 sustaiñêd             by      plaintiff             resulted           from         acts      engaged          in        by        answering


                                    those        acts         were        procured                        -      and      engaged             in     as     the     result         of        -    frandulent
           defendants,                                                                            by


           representations              made            by      one       or    more          of       the       other      defêñdants               in    this    action          at    a time          when



           answering           defendants               were      üñaware             of the           fraudulent           representations                 made.



                                      AS AND                  FOR      AN EIGHTEENTH                                     AFFIRMATIVE                          DEFENSE


                        Plaintiff's            contract          and      tortious          interference                 claims       are barred           by ratification



                                        AS AND                  FOR        A NINETEENTH                                AFFIRMATIVE                          DEFENSE


                        Plaintiff           is not           authorized          to       bring         any       derivative           claims         on     behalf      of    the           corporations


           which        have     been        dissolved            and/or        no longer                exist       as a legal        entity.




                                                              CROSS-CLAIMS                              AND          COUNTERCLAIMS


                        As      and      for         their      cross-claims                and          counterclaims,                 the        answering           defendants                   allege     as


           follows:


                         1.            At      all     relevant        times          hereinafter,                 defendant           Jin     Guo         Lin    (incorrectly                   sued   herein


                "Jim"
           as                 Guo     Lin)       is an individual                  residing             in the         Town       of Dumfries,               County          of Prince              William,


           State      of Virginia.


                         2.            At       all     relevant           times          hereinafter,                 defêñdañt             Kam          Ming        Lam        is     an        individual



           residing          in the    borough               of Queens,            County              of Queens,             State     of New            York.




                                                                                                              -18-




                                                                                                       18 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                      709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                     RECEIVED NYSCEF: 01/25/2019




                        3.            At      all    rclevant           times          hereinafter,               defendant                Siu     Ling         Wong            is     an     individual



           residiñg         in the    borough          of    Staten       Island,           County          of Richmond,                   State        of New          York.


                        4.            At   all      relevant          times         hereinafter,             defendant               Cheung             Chin          Chau       is    an     individual



           residing         in the    County          of Camden,              State         of New          Jersey.


                        5.            At   all      relevant       times        hereinafter,             defendant                 Tung          Suet     Ruby         Lam           is an individual



           residing         in the    borough          of Staten          Island,           County          of Richmond,                   State        of New          York.


                        6.            At      all    relevant           times          hereinafter,               defendant                Wong          Kuk          Tan       is     an     individual



           residing         in the    borough          of Staten          Island,           County          of     Richmond,               State        of New          York.


                        7.            At   all      relevant       times         hereinafter,               defendant              Joe Hsu,             upon        information              and     belief,


           is an individual            residing         in the        Village          of Flushing,                County           of Queens,                State     of New          York.


                        8.            At     all     relevant         times           hereinafter,               defendant            Esther            Hsu,          upon      information                and



           belief,     is an individual               residing         in the         Village        of Flushing,                  County         of Queens,              State        of New           York.


                        9.            At     all     relevant         times           hereiñafter,               plaintiff          Manuel             Roel,.         upon      information                and



           belief,     is an individual                residing          in     the     Village        of        Little       Neck,          County            of     Queens,          State       of     New


           York.


                        10.           Upon          information               and        belief,       at        all      times      hereiñãfter                mentioned,                  RLCH           is     a


           domestic          corporation            organized           under          and      by virtue              of the      laws-of        the     State        of New          York.


                        11.           Answering                defendants,              plaintiff      and             defendañts            Joe       Hsu,         Mou      Yang           Lam,        Kwan


           Cho       Cheung,         Steven         Cheung,        Ming         Yung            Cheung            and        Gui    Zhen         Chen         were      and      are     shareholders


           of RLCH.


                        12.           RLCH           was       formed         for     the    purpose             of     acquiring           and     developing                two       pieces          of real



           estate,     to     wit:    1) 144-73             Barclay        Avenue,              Flüshing,               New        York;         and     2)     144-69          Barclay            Avenue,



                                                                                                      -19-




                                                                                                19 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                              RECEIVED NYSCEF: 01/25/2019




                                                                                                                                                               Project"
           Flushing,          New    York,        both        of which            correspond             to plaintiffs           "The         Barclay                              as set forth            in


           his   Complaint,          Paragraphs               80-84.


                        13.          The      aforementioned                  pieces           of     real     estate     were          acquired         by     RLCH               and     thereafter


           developed.          Construction              was        perforñ1ed            by    a third-party            contractor.


                        14.          Defendant                Jin     Guo         Lin      has       invested           over       $373,000              dollars          into       the       Barclay


           Project      and    holds       4.16     percent          of shares            in RLCH.


                        15.          Defendant            Kam          Ming          Lam         has     invested         over         $373,000           dollars           into     the       Barclay


           Project      and    holds       4.16     percent          of shares            in RLCH.


                        16.          Defeñdst                 Siu    Ling         Wong         has      invested          over         $747,000           dollars           into     the       Barclay


           Project      and    holds       8.33     percent          of shares            in RLCH.


                        17.          Defêñdst             Cheung            Chin         Chau       has       invested         over       $747,000            dollars        into        the   Barclay


           Project      and    holds       8.33     percent          of shares            in RLCH.


                        18.          Defendet                 Tung         Suet         Ruby        Lam        has      invested           over        $373,000              dollars           into      the



           Barclay       Project       and     holds      4.16        percent           of shares            in RLCH.


                        19.          Defendant                Wong         Kuk          Tan     has     invested          over         $373,000           dollars           into     the       Barclay


           Project       and holds         4.16     percent           of shares           in RLCH.


                        20.          Defeñdañts               Jin    Guo      Lin,        Tung         Suet     Ruby      Lam          and        Wong        Kuk       Tan        acquired            their


           shares       of    RLCH         through            defendet              Kam          Ming         Lam,       who          initially        held      16.66           percent          of     the


           shares       in RLCH.


                        21.          Defendant                                Chin        Chau          acquired         his     shares           of   RLCH             through            M=±nt
                                                              Cheung


           Siu   Ling        Wong,     who        initially         held     16.66         percent           of the     shares        in RLCH.


                        22.          No      directors          were        ever        elected        by     the    shareholders                 of RLCH           prior        to February               of




                                                                                                       -20-




                                                                                               20 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                      709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                      RECEIVED NYSCEF: 01/25/2019




           2018.


                         23.                 In February                 of 2018,             Lisa      Lam,         Richard              Roel       and          defeñdañ‡           Siu     Ling        Wong           were


           elected        as Directors                   of RLCH.


                         24.                 The         facts         alleged           in     paragraphs              26        through              40     below           are        alleged         herein          upon


           information                and         belief         the     basis         and      source         for     said        inforiñation                   and   belief        being        the       allegations


           contained                in the        Plaintiff's            Complaint.


                         25.                 The         facts        alleged          in     paragraphs               26       through             40      are      ma++ers         peculiarly              within         the


           knowledge                 of      plaintiff           and         defendante                Joe    Hsu           and     Esther                           as they         involved            transactions
                                                                                                                                                       Hsu,


           engaged             in prior            to            the     formation                 of RLCH             and                the     involvement                  of     any       of the       answering
                                                         (1)                                                                      (2)


           defendants.


                         26.                 Plaintiff           previously                   entered        into       one         or      more         agreemeñts                 with        Joe      Hsu,         Esther



           Hsu,       Mou            Yang           Lam          and         other       individuals                 (hereinafter                the        "prior       agrêêmeñts"),                    pursuant               to


           which         it     was          agreed            that      real        estate        would        be       purchased                  in      the      names          of     corporations                to        be


           formed             for     that        purpose              and      that        said     real      estate          would            thereafter              be    developed                and      sold        at    a


           profit.


                         27.                 Pursuant             to the         prior         agreements,                  plaintiff        would            serve          as contractor               and      perform


           work        himself               or     hire/supervise                    subcontractors                   and        defendants                  Joe       Hsu        and       Esther       Hsu          would


           form        entities           to       buy         and       sell        realty        and       transfer             profits         into        a general               coffer,          which          would


           accumulate                 and         increase            with      each        transaction.


                         28.                 Pursuant             to the         prior        agreeinents,              it was            further           agreed       that       the      profits         made        from


           one       project          were          to     be used           to buy           larger        pieces          of real         estate          and      make          further        profits,        that       Joe


           Hsu       and Esther                   Hsu      would         hold         profits        as a fiduciary                 for     both         Joe Hsu             and     Plaintiff,          that     Joe Hsu



                                                                                                                     -21-




                                                                                                             21 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                              709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                             RECEIVED NYSCEF: 01/25/2019




           and    Esther          Hsu         would          thereafter              hold            the     accumulated                  funds        earned             and     those          funds          would


           thereafter          be distributed                in accordance                      with       the prior         agreements.


                         29.       - Pursuant                to     the       prior             agreemeñts,                corporations                were         thereafter              formed,             which


           corporations            included             dA·±nts                    Roel          &     Hsu      Corp.        (hereinafter              "R     &      H"),         CHRL           Realty         Corp.


           (hereinafter           "CBRL")               and        190-15            48th         Avenue            Corp.         (hereinafter              "190          Corp."),          and      real       estate


           was    purchased,              developed               and     sold        (hereinafter                 the     "prior         projects")          in connection                  with         the    prior


           agreements.


                         30.             The      construction                 for    the prior              projects         was         performed           by plaintiff                and/or       under        the


           complete            operation          and      control           of Plaintiff.


                         31.             Defendants               Joe Hsu             and         Esther        Hsu        were       in complete              operation              and        control         of all


           the   remainiñg               aspects        of    the       prior         projects,              including,             but     not    limited           to     maintaining               the       books


           and    records           of        transactions              and          the         rendering            of     business             decisions,               with       the        exception              of


           isolated       instances             in which            selected           records               and    information               pertaining              to     CHRL            and      190       Corp.


           was    provided          to defendant                  Mou          Yang         Lam.


                         32.             Defeñdañts               Joe        Hsu      and         Esther        Hsu        failed         to provide           the        shareholders               of     R &        H,


           CHRL          and      190      Corp.        access          to      any        of    the       bookkeeping                records          of     any     of the         transactions,                with


           the    exception              of     isolated           instances                in       which         selected           records           and         information                  pertaining              to


           CHRL          and     190      Corp.       was         provided            to defendãnt                  Mou        Yang         Lam.


                         33.             Defendants               Joe     Hsu         and         Esther        Hsu         failed        to properly             accen.nt           to    the     plaintiff           for


           his   labor     and      materials           furnished               in connection                   with        the prior         projects.


                         34.             Defendants               Joe        Hsu      and         Esther           Hsu      commingled                 funds         belonging              to the         plaintiff


           and    other        shareholders             of     R &        H,       CHRL              and/or        190      Corp.



                                                                                                               -22-




                                                                                                           22 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                               RECEIVED NYSCEF: 01/25/2019




                        35.             No        directors           were         ever         elected             by     the     shareholders                 for     R &           H,     CHRL           or   190


           Corp.


                        36.             Defêñdañts               Joe      Hsu            and        Esther           Hsu,         and,         at    times,      Mou            Yang         Lam,       were        in


           complete           operation            and     control           of     maintaining                    the     books         and        records       of      all    transactions             and    the



           rendering          of business             decisions           for       RLCH.,


                        37.             D="=':nts               Joe     Hsu             and     Esther             Hsu      and,       at times,           Mou        Yang         Lam,          operated        and


           controlled          all   financial           transactions               pertaining                to RLCH.


                        38.             Defendants                Joe         Hsu             and         Esther            Hsu,          however,               failed          to        provide          RLCH


           shareholders              with      full     access        to the        bookkeeping                      records           of any         of the     transactions.


                        39.             As     the       defeñdañt                corporations                    were       nearly        exclusively                 under          the     operation          and


           control      of the        Plaintiff          defendants                Joe Hsu             and         Esther        Hsu      at all times            hereiñafter               mentioned,           the


           three     of them          were        and     are the       de facto               directors             and     officers           of the        defendant            corporations.


                        40.             Defeñdarts               Joe      Hsu           and      Esther            Hsu       used        the        busiñesses            of    R &         H,     CHRL,         190


                                                                                              fin=n.        la'
           Corp.       and     RLCH           to further          their           own                               ends,        at the        expêñse          of the          other       shareholders            of


           those      corporations.


                        41.             Neither           plaintiff               nor     any          of         the      other         deféñdañts               ever          provided             answering


           defendants            with        an accounting                   of     expenditures                     from        the     prior        projects         or       bookkeeping               records


           related      to the       prior        projects.


                        42.             Neither           plaintiff               nor     any          of         the      other         defendants               ever          provided             answering


           defendants           with         information              indicating               that       monies            under        the        name       of RLCH                would        or   could     be


           the     subject      of debts           owed       to plaintiff               or others.


                        43.             Neither           plaintiff           nor        any         of      the         other      defeñdâñts                 ever       advised            the     answering



                                                                                                                  -23-




                                                                                                       23 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                       709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                       RECEIVED NYSCEF: 01/25/2019




           defendants          of the           dissolution          of     R &        H,     CHRL         or     190      Corp.


                        44.               No     demand         has         been        made         upon         the     Board         of    Directors              of     RLCH          to     assert         the


           derivative         claims            set forth      below,            inasmuch            as defendãüt                Joe Hsu          and        Esther         Hsu,      whose             acts    are


           complaiñed               of,    were        in control           of   RLCH            when         this      action         com=eed,                     at which          time         no     Board


           of Directors             had        ever    been    elected           for     RLCH.


                        45.               A    demand         upon        the     Board         of Directors               would        therefore             be a futile          act.




                                                        AS AND              FOR          A     FIRST            CROSS-CLAIM
                                                        AGAINST                  DEFENDANT                         JOE         HSU
                                                        FOR      BREACH                      OF FIDUCIARY                          DUTY,,
                                                        (Derivative               Claim)1


                        46.               Answering            defeñdants                   repeat     and        reallege         each       and       every         allegation             set    forth         in


           the   paragraphs               1 through           45 hereof               as if fully      set forth           herein.


                        47.               Answering            defendants                   assert     this        claim         on     behalf          of        themselves           and         all     other


           stockholders              of RLCH             similarly           situated.


                        48.               Defendant           Joe      Hsu        owed         a fiduciary              duty     to the       shareliciders/investors                            of RLCH,



           including          the     answering              defendants.                Defendant             Joe Hsu            entered         into        an agraamant                 with      plaintiff


           and   the    other         RLCH             shareliciders             to     establish          a corporation                which       they           each        contributed               monies


           to. The      shareholders                  of RLCH             each        invested        capital           into   RLCH.


                        49.               Defendant           Joe Hsu,                as a de facto             director         and    officer         of    R &         H,    CHRL,            190       Corp.


           and    RLCH,             had        a fidüciary           duty        to     see that       the        assets       and      business             of     those       corporations               were


           and    are    diligently              and     honestly           conserved                and     mãñaged             and     to     see that            same        are    not       dissipated


           and   mismanaged.




                                                                                                           -24-




                                                                                                     24 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                     709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                                 RECEIVED NYSCEF: 01/25/2019




                           50.           Defendant                    Joe        Hsu           owed             a fiduciary               duty         to        the     other           shareholders/investors                                 of


           RLCH            to     act    in     good              faith,         properly                 deposit            and       withdraw                   funds          of      RLCH               in     an         authorized


           m=-ñer          and      work         jointly             with         other         shareholders                      toward           the      operation                 of the         business                 and/or       not


           intentionally                obstruct              the           ability            of         one       another             to       operate                 and/or             earn         moñies                from        the


           corporation.


                           51.           Defendant                    Joe        Hsu       had            a duty         of       loyalty,            a duty            not      to      self-deal,               a duty         of     good


           faith     and         a duty         of    fair         dealing,              all        of    which          were          owed            to        the     other           shareholders/investors                                 of


           RLCH.           These         duties         included                  the      disclosure                   of    facts        known             to him              (whether               from            his     positions


           with      other        corporations                    during          the      prior           projects            or elsewhere)                      which           would            harm           the     interests         of


           the     other        shareholders/investors.


                           52.           Defêñdañt                    Joe Hsu,                 as one            of the           individuals               primarily                 controlling                 the     fiñãñces              of



           RLCH,           owed         these        fiduciary                  duties         to all other                  shareholders/investors.


                           53.           Upon          information                       and         belief,          the      basis         and       source            for        said     information                      and      belief



           being      the        allegations           contataed                   in the            Plaintiff's               Complaint,                   which             facts        are peculiarly                     within       the


           knowledge               of plaintiff              and           Joe Hsu,             the        answering                defendants                   further          allege          the       following:




                                          (a)                in      violation                 of        his     duties,            defendant                Joe         Hsu          caused            and
                                                           permitted                  and,           at present,              continues               to     cause            and      permit,           the

                                                             assets,            business                 and      corporate             opportunities                      of RLCH                  to be
                                                             wasted               and          mismanaged                         by      diverting                    same         to      his      own

                                                           benefit,               including                    taking         funds          which           were          the        property              of
                                                           RLCH                  and       using               them          to     pay       himself                  unauthorized                     real
                                                             estate             brokerage                  fees,        engaging              in      self-dealing                    and         failing
                                                           to        disclosè            the         fact        that        monies           invested                 in RLCH               were            at
                                                             risk          of    loss      due            to     monies             owed         to      plaintiff             in      connection
                                                             with          the    prior         projects;               and



                                          (b)                defendant                   Joe             Hsu        further             failed              to         disclose             the         true
                                                             financial             condition                    of RLCH,               failed          to disclose                  facts     related


                                                                                                                         -25-




                                                                                                                   25 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                 709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                                RECEIVED NYSCEF: 01/25/2019




                                                              to        the       issues              between                     plaintiff           and         defendant                Joe      Hsu,
                                                              failed            to        disclose                     interested               transactions                    that       Joe         Hsu
                                                              engaged                in and               failed         to        disclose          the        fact     that       Joe      Hsu       was

                                                              holding               additional                   funds             that       were         owed         to plaintiff              and/or
                                                              that        were           the        subject             of     a pending                  dispute         between            Joe       Hsu
                                                              and         plaintiff                  which               could             materially                  interfere           with         the
                                                              interests              of the              other         shareholders/investors.




                         54.               Defendant                     Joe         Hsu            never              disclosed               to         the     answering                  defeñdants                (a)      that       he


           engaged           in        interested              transactions,                        (b)     that         he        was        holdMg             additional               funds        that      were         owed         to


           plaintiff         and/or            that     were            the    subject               of a péñding                      dispute            between           Joe Hsu              and    plaintiff,            or (c) of



           any     other       facts           related         to the           prior           projects                which             could       materially                interfere          with         the    interests           of


           the   other        shareholders/investors.


                         55.               By         êñgagiñg                  in        the         actions                 set      forth         above,             defendant                Joe       Hsu         engaged             in


           misconduct                    that              constitutes                    a          breach                  of        the           fiduciary               duty            owed              to       the         other


           shareholders/investors                              of RLCH,                    including                   answering                  defendants.


                         56.               As         a direct                result           of        the       foregoing,                  the        answering                 defendants                 invested           and/or


           reinvested              monies              into        RLCH                  based            upon           mjsleadhg                   ,information                   provided            by       defeñdañt                Joe


           Hsu         and     without                knowledge                     of     critical               facts            that       were          exclusively                within          the       knowledge                 of


           defendants              Joe Hsu              and        Esther            Hsu.


                         57.               As         a direct            result          of      the      foregoing,                     Defendant               Joe Hsu              has    directly           and         indirectly


           profited          and          is     cantinuing                    to        profit            at      the         expense               of     RLCH,               which            has      sustained              and        is



           continuing              to      sustain             additional                  losses,               all     in       an      amount             presently              unknown               to     the      answering


           defendants.


                         58.               As          a      direct           result               of     the                                                                  d      =3=+s               have         suffered             a
                                                                                                                         foregoing,                  answering


           reduction              in     the      value            of     their          shares                and       in        funds          earned          by      RLCH.                  Moreover,                answering

                                                                                                                               -26-




                                                                                                                       26 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                     709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                     RECEIVED NYSCEF: 01/25/2019




           defendants            have        been      exposed                 to     liability          for         debt         owed          by      RLCH,               which          was     either           created


           and/or       increased            as a direct           result           of said        misconduct.


                         59.           As     such,        in the         event           that     plaintiff               succeeds             on his      claims             against           any     or all of the



           answering             defendants            and/or             in        the     event         that         a determination                       is       made          that     assets           of      RLCH


           contain          funds      belonging             to        plaintiff            originating                    from       the       prior       projects,               defêñdañt                Joe      Hsu       is


           liable      to the       answeriñg           defendants                   for     Breach             of    Fiduciary                 Duty       in an amount                    which         exceeds             the


           jurisdictional            limitations             of     all        lower            courts        which           would             otherwise                  have     jurisdiction               over         this


           action.


                                                      AS AND                   FOR          A SECOND                         CROSS-CLAIM
                                                      AGAINST                        DEFENDANT                             ESTHER                    HSU
                                                      FOR          AIDING                   AND ABETTING                                    A BREACH
                                                      OF FIDUCIARY                                 DUTY                (Derivative                   Claim):


                         60.           Answering               defendants                    repeat           and          reallege          each        and          every        allegation            set       forth        in


           the      paragraphs           1 through           59 hereof                as if fully             set forth             herein.


                         61.           Answering                  defendâüts                    assert         this         claim          on     behalf           of       themselves                 and      all    other


           stockholders             of RLCH            similarly               situated.


                         62.           As      set     forth           above,              defendant                 Joe      Hsu           êñgaged              in        a breach          of        his     fiduciary


           obligatioñ           to the       shareholders/investors                               of RLCH.


                         63.           Upon          information                    and     belief,           the      basis        and         source       for        said      information                 and      belief



           being       the     allegations           contained              in the          Plaintiff's               Complaint,                  which          facts         are peculiarly                 within         the


           knowledge             of plaintiff          and        Joe Hsu,                the     answering                 defêñdañts                 further          allege       the    following:




                                       (a)            defendant                 Esther             Hsu          engaged               in    a kñowing                      inducement
                                                      and         participation                   of     that         breach          and        assisted             in    the     breach

                                                      by     providing                    accounting                  and      bookkeeping                   services               for    Joe
                                                      Hsu         in      connection                   with          his     misconduct,                  advising                Joe      Hsu


                                                                                                                -27-




                                                                                                         27 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                      709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                             RECEIVED NYSCEF: 01/25/2019




                                                        on how           to do so in a way                              so as to avoid                          detection,               advising
                                                        Joe            Hsu                 on            how                  to              avoid                  discovery                      (by
                                                        shareholders/investors                                  of RLCH)                      of        debts        owed          to plaintiff
                                                        and/or           providing                  accounting                      services                    necessary                 for       the
                                                        successful                   completion                       of      the         unauthorized                             withdrawal
                                                        and/or         funneling                  of funds;



                                        (b)             in     doing           so,        defendant               Esther                Hsu             was       aware            of     the       fact
                                                        that     these          monies             were           supposed                    to        be held            for     the      benefit
                                                        of the      corporations                        iñvolved              and/or               plaintiff               in that        she was
                                                        told     by Joe Hsu                  and/or             plaintiff           of this               fact;


                                        (c)             defendet                 Esther             Hsu           further                engaged                     in      said         acts       by
                                                        accepting                bookkeeping                           fees,            despite                 knowing                  that       the
                                                        monies           invested                into      the        corporations                       were          not        supposed            to
                                                        be used          to pay             her     bookkeeping                         fees;


                                        (d)             as     a    direct                result          of      defendant                        Esther              Hsu's             conduct,
                                                        defendant               Joe         Hsu          was           able        to     successfully                       funnel             funds

                                                        away        from         RLCH               and         its        investors                and       divert          them          for     use
                                                        for     personal                  gain      to     both             defendants                    Joe         Hsu          and      Esther

                                                        Hsu;       and


                                                                                           monies               that        were         required                 to       be      paid         -   and
                                        (e)             coñseqüêñtly,
                                                        otherwise               would             have          been         paid         -        to    and         for     the     benefit          of
                                                        RLCH           and       its       shareholders/investors                                        were         instead           paid        to -
                                                        and/or                                    without                                                                  - Joe         Hsu        and
                                                                         retained,                                      authorization,                          by
                                                        Esther         Hsu.




                        64.             As    a direct             result            of     the         foregoing,                  the            answering                  defendants                   invested         and/or


           reinvested             monies         into         RLCH             based             upon          mjsleading                     information                        provided            by      defendant          Joe


           Hsu        and     without         knowledge                   of     critical               facts         that         were             =±:ively                       within           the      knowledge           of


           defendants             Joe Hsu        and Esther               Hsu.


                        65.             As    a direct             result            of     the         foregoing,                 Defendsts                          Joe        Hsu        and       Esther          Hsu     have



           directly         and     indirectly           profited           and           are      continuing                  to profit                 at the            ecpeñse           of     RLCH,         which        has


           sustained          and     is contiñüing                 to     sustain               additional                 losses,            all       in     an         amomt            presently           unknown          to



                                                                                                                  -28-




                                                                                                         28 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                   709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                    RECEIVED NYSCEF: 01/25/2019




           the      answering           defendants.


                         66.             As       a     direct          result              of     the      foregoiñg,                    answering                 defendants               have       suffered               a


           reduction            in    the      value       of       their         shares            and      in       funds         earned           by      RLCH.                Moreover,              answering


           defendañts                have      been      exposed                 to     liability           for       debt      owed            by     RLCH,              which          was        either         created


           and/or       increased              as a direct           result           of said         misconduct.


                         67.             As     such,      in the           event           that      plaintiff          succeeds               on his        claims           against         any     or all       of the


                                                                                                                                                              is'
           answering             defendants               and/or            in        the        event      that        a determination                              made         that        assets         of    RLCH


           contain        funds         belonging              to     plaintiff             originating               from          the     prior        projects,             defendant            Esther          Hsu       is


           liable      to the         answering           defendants                   for        Aiding          and     Abetting               the      Breach          of    a Fiduciary             Duty          in an


           amount         which             exceeds        the       jurisdicti0ñal                      limitations            of        all    lower        courts           which         would           otherwise


           have      jurisdiction              over     this        action.




                                                        AS AND                   FOR             A THIRD                 CROSS-CLAIM
                                                        AGAINST                        DEFENDANT                          JOE         HSU
                                                        FOR           FRAUD:


                         68.             Añsweriñg                  defendants                   repeat         and      reallege               each      and        every       allegation            set        forth       in


           the      paragraphs              1 through           67 hereof               as if fully             set forth           herein.


                         69.             Upon          information                    and        belief,        the    basis         and        source        for     said       information                 and     belief



           being       the     allegations              coñtaiñed                in the           Plaintiff's            Coinplaint                 and      the     Answer             of    deféñdants              Mou


           Yang        Lam,          Kwan         Cho          Cheung,                Ming          Kam           Cheung             and        Heong           Leng           Lou,      dated         October            18,


           2017,       which           facts      are     peculiarly                  within          the       knowledge                  of    plaintiff,           defeñdst                Joe      Hsu         and,       to


           some       extent,         defendant           Mou           Yang           Lam,          the     answering                defendants                further         allege        the    following:



                                         (a)            prior          to        March              19,      2012,            defendant                Joe          Hsu        stated        to
                                                        defendant                 Mou             Yang          Lam          that     RLCH               held        certain          funds

                                                        belonging                 to plaintiff;


                                                                                                                  -29-




                                                                                                            29 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                  RECEIVED NYSCEF: 01/25/2019




                                  (b)           on      or     about        March                 19,     2012,            defendant                 Joe       Hsu         authorized
                                                a      payment                 in          the         amount              of      $300,000                     from           RLCH's
                                                corporate              bank           account             to plaintiff;



                                  (c)           on      or     about        March                 19,     2012,            defendant                 Joe       Hsu         authorized
                                                a      second             payment                   in      the        amount                 of       $268,585.36                   from
                                                RLCH's                corporate                  bank       account              to plaintiff;



                                  (d)           on      or     about           March               19,      2012,            defendant                   Joe     Hsu          stated        to
                                                defendant                  Mou               Yang              Lam              that          these            two          payments
                                                represented                 all of the                 remaining                 funds         belonging                   to plaintiff
                                                which           were           being              held         by     RLCH               in        connection                 with        the
                                                prior          projects              and          that,         with            these         payments,                    RLCH            no
                                                longer             held        any          funds           belonging                   to         plaintiff            (hereiñafter

                                                collectively                the        "March               19 Representation");



                                  (e)           this         was      a misrepresentation                                  of     an     exis:ting              fact,        as it     was

                                                false,         and      defendant                   Joe        Hsu         knew         at the           time         of    making            it
                                                that     said         representation                      was        false;


                                  (f)           defendant                 Joe        Hsu          further           knew,          at the            time       of      making            the
                                                March              19 Representation,                               that        Mou          Yang             Lam          would       rely
                                                upon           said        statement                     and        convey              same             to     the         answering
                                                defendants                     and           that         the          answering                      defêñdañts                    would

                                                consequently                    rely         upon         the March                    19 Representation;                            and



                                  (g)           defendant                 Joe        Hsu          made          the        March              19 Representation                            for
                                                the      purpose               of     inducing               answering                  defendants                    to rely        upon
                                                same           by      investing                  in     RLCH              with         the          belief       that        they         se
                                                entitled            to the          full     value          of their             respective                shares.




                       70.        Defendant              Mou          Yang           Lam           thereafter               relayed                the    March             19 Representation                 to the



           answering         defendants.


                       71.        Answering                   defendants                         thereafter                justifiably                     relied             upon           the     March         19


           Represeñtation           and     invested               and/or            coñtiñüed                 to     invest            in    RLCH               with         the     belief       that    they    are


           entitled    to the    full   value        of their          respective                   shares.


                       72.        As      a direct           result       of        the      foregoiñg,                the        answering                    defendants              invested           monies    in


                                                                                                            -30-




                                                                                                    30 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                  709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                RECEIVED NYSCEF: 01/25/2019




            RLCH           and/or        con+bued            to invest                 monies             in RLCH               based          upon         misleading            information                  provided



            by    defendant             Joe      Hsu       and        without                knowledge                 of     critical         facts        that      were       exclüsively                 within        the


            knowledge              of defendant              Joe Hsu.


                           73.            As      a direct        result           of the           foregoing,                Defendant                Joe Hsu           has     directly         and         indirectly


            profited          and        is     continuing              to        profit            at    the         expense            of     RLCH,                which       has        sustëned               and      is



            coñtiñüing             to     sustain         additional                losses,              all    in     an     amount            presently              unknown            to      the        answering


            defendants.


                           74.            As       a    direct          result               of     the         foregoing,                answering                  defendants               have       suffered             a


            reduction            in     the     value       of     their          shares             and        in     funds         earned            by     RLCH.              Moreover,                   answering


            defendants                have      been       exposed                to     liability             for     debt         owed        by      RLCH,            which           was      either          created


            and/or         increased           as a direct            result           of said           fraud.


                           75.            Answering                defenda.nts                     have          therefore               been        directly          injured           as    a result               of   the


            March          19 Representation.


                           76.            As     such,       in the          event           that        plaintiff           succeeds           on his          claims         against         any      or     all of the



            answering              defeñdañts              and/or            in        the        event         that        a determiñãtion                     is    made        that        assets         of    RLCH


            contain          funds        beloñghg               to     plaintiff                 originâiing                from        the     prior        projects,           defendant              Joe       Hsu       is


            liable      to       the     answering               defeñdâñts                   for        Fraud          in     an        amount             which        exceeds            the      jurisdictional


            liruitations           of all       lower      courts            which            would            otherwise            have        jurisdiction             over      this       action.




                                                          AS AND                  FOR             A FOURTH                      CROSS-CLAIM
                                                          AGAINST                       DEFENDANT                            JOE          HSU
                                                          FOR          FRAUD:


                           77.               Answering            defendants                      repeat          and        reallege           each        and       every      allegation              set      forth      in


            the      paragraphs               1 through          76 hereof                 as if fully               set forth       herein.


                                                                                                                      -31-




                                                                                                               31 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                            709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                               RECEIVED NYSCEF: 01/25/2019




                     78.         Upon      information                   and      belief,          the      basis        and         source             for        said     information              and      belief



           being   the     allegations         contained            in the           Plaintiff's             Complaint                   and        the        Answer              of      defendants          Mou


           Yang    Lam,       Kwan       Cho         Cheung,             Ming          Kam           Cheung               and         Heong              Leng             Lou,       dated       October          18,


           2017,    which       facts    are     peculiarly              within          the         knowledge                  of      plaintiff,                 defendañt               Joe   Hsu       and,        to


           some    extent,     defendant         Mou         Yang         Lam,          the     answering                   defêñdañts                  further            allege         the    following:



                                  (a)          on      or         about          December                    23,         2008,               defendant                    Joe       Hsu
                                               executed             an        agreement                  with         .defendants                  Mou              Yang          Lam,
                                               Kwan          Cho          Cheung,              Kam           Ming            Lam          and           Siu        Ling          Wong
                                               and     plaintiff          was         not      present            at that          time;


                                  (b)          the     Agreement                 (hereinaRer                    the     "December                    23        Agreement")
                                               provides,            in     pertinent               part,         that       RLCH               intends               to    develop
                                                144-73            Barclay               Avenue,                  Flushing,                   NY           11355              into          a
                                               multi-unit            condominium                           and     that        each          of    the        signatories                 to
                                               the       agreement                   would               receive              one-sixth                  of         the         profits
                                               derived            from        the     property;


                                  (c)          after        the     answering                  defeñdâñts                    executed               said            Agreement,
                                               defendant             Joe         Hsu          took         said         Agreement                   and            promised               to
                                               get     plaintiffs             signature;,



                                  (d)          shortly        thereafter,               defendant                 Joe Hsu              provided                a copy            of the
                                               December                  23     Agreement                    (which             contained                     a signa9re                  in
                                               the      name         of        plaintiff)             to     defendant                  Mou             Yang              Lam        and
                                               represented                to Mou              Yang         Lam          that       plaintiff             had         signed         said
                                               Agreement                             (hereinaRer                            the                   "December                               23

                                               Representation");


                                  (e)          the      sigñâture               in      the        name            of       plaintiff              contained                 on         the
                                               December              23 Agreement                          was        not      that     of the plaintiff;                        and



                                  (f)          the          December                    23           Representation                               was              therefore               a
                                               misrepresentation                         of     an       existing              fact,         as it        was          false,        and
                                                defendant            Joe        Hsu         knew           at the           time        of     making                it that        said
                                               representation                   was         false.



                                  (g)           defendant            Joe        Hsu         further          knew,             at the         time            of     making             the
                                               December                  23     Representation,                         that       Mou             Yang             Lam          would

                                                rely     upon        said        statement                 and     convey               same         to the           answering

                                                                                                      -32-




                                                                                              32 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                                 RECEIVED NYSCEF: 01/25/2019




                                                               defendants                   and               that             the         answering                  defendants                   would

                                                               consequently                    rely            upon             the         December                  23    Representation;
                                                               and



                                             (h)               defendant               Joe      Hsu              made                the        December               23      Representation
                                                               for      the        purpose               of      indüeing                    answering                defendants               to     rely
                                                               upon          same        by      investing                      in RLCH                   with        the   belief        that       they
                                                               are entitled             to the            full         value           of their            respective             shares.




                         79.                 Defendant                  Mou           Yang               Lam               thereaner                 provided               a     copy         of     the       December                 23


           Agreement                    centaining               the        signature               in        the         name             of     plaintiff           to    the     answering                 defendants              and


           relayed           the    December                   23 Representation                              to the            answering                 defenps


                         80.                 Answering                      defeñdants                    thereafter                       justifiably                relied           upon          the       December                   23


           Representation                       and          invested           and/or          continued                        to        invest         in     RLCH           with         the    belief           that     they       are


           entitled          to the        full     value            of their         respective                     shares.


                         81.                 As       a direct             result      of      the        foregoing,                       the      answering               defendants               invested               monies        in


           RLCH          and/or              continued                to     invest         monies                   in        RLCH              based          upon        what        is,    upon          information              and



           belief,      misleading                    information                   provided              by         defeñdset                   Joe Hsu,             and       without            knowledge                of critical


           facts      that     were          é^vlüsively                   within       the         knowledge                         of defendant                   Joe Hsu           and     plaintiff.


                         82.                 As       a direct             result      of      the       foregoing,                        Defendant                 Joe    Hsu        has     directly         and         indirectly


           profited           and          is      continuing                 to      profit             at      the           expense               of        RLCH,            which          has         sustained            and       is



           continuing               to       sustain            additional              losses,                all        in     an        amomt               presently           unknown               to     the         answering


           defendants.


                         83.                 As          a     direct         result           of        the          foregoing,                     answering                  defendants                 have         suffered            a


           redüetion               in    the       value         of     their         shares             and          in        funds            earned          by    RLCH,              loss      of      profit          caused        by


           plaintiffs              failure          to       cooperate               with       RLCH                      in     converting                    the    property            to       a mn               .úüium,         loss



                                                                                                                               -33-




                                                                                                                     33 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                        709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                   RECEIVED NYSCEF: 01/25/2019




           sustained           as a result             of    escalated             real     estate            taxes         due     to        condominium                    conversion                   delays,            loss


                                                                                  defendants'
           sùstaiñed           as a result         of       answering                                         inability           to occupy               or lease           out      the      residential                 units


           within        the         property,           and        loss        sustained              to      maMtain              the         RLCH               project          building                during            the


           resolution           of     this      action.             Moreover,                  añswering                defendants               have            been       exposed               to     liability           for


           debt      owed       by RLCH,                which         was        either         created            and/or         increased            as a direct              result        of said             fraud.


                         84.             Añswering                  defendants                  have         therefore             been          directly            injured            as     a result               of      the


           December             23 Representation.


                         85.             As      such,       in the        event        that      plaintiff              succeeds             on his        claims           against          any         or all of the



           answering             defendants                 and/or         in    the       event            that      a determination                        is     made         that        assets          of       RLCH


           contain           funds       belóñgiñg             to     plaintiff           originating                    from       the        prior      projects,              defeñdant                 Joe        Hsu          is


           liable       to     the      answering              defeñdañts                 for     Fraud             in     an      amount              which           exceeds               the        jurisdictional


           limitations           of all        lower        courts         which'would                  otherwise               have          jurisdiction               over       this      action.




                                                         AS AND                 FOR        A     FIFTH               CROSS-CLAIM
                                                         AGAINST                   DEFENDANT                             JOE        HSU
                                                         FOR         FRAUD:


                         86.             Answering               defendants                 repeat            and        reallege             each     and         every         allegation                set     forth        in


           the      paragraphs            1 through            85 hereof            as if fully               set forth           herein.


                         87.             Upon          information                and      belief,           the     basis        and         source         for     said       information                  and       belief



           being       the     allegations              contained               in the      Plaintiff's                  Complaint               and      the       Answer              of    defêñdants                   Mou


           Yang        Lam,          Kwan         Cho         Cheung,             Ming           Kam           Cheung             and         Heong           Leng           Lou,          dated          October             18,


           2017,        which          facts      are       peculiarly            within          the         knowledge                  of     plantiR              defeñdeñt                Joe         Hsu         and,      to


           some       extent,          defêñdart            Mou       Yang         Lam,           the       answering               defendants                further           allege        the        following:




                                                                                                               -34-




                                                                                                        34 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                             709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                          RECEIVED NYSCEF: 01/25/2019




                      (a)   on      or     about           January             1, 2010,             defendants                  Mou           Yang          Lam,
                            Kwan              Cho        Cheung,               Kam           Ming          Lam          and        Siu        Ling          Wong
                            executed                a CT-6              Form           in     the      presence               of        Joe      Hsu,        who
                            presented                the       Form           (hereinafter                 the     "2010           CT-6")              to    them
                            at a time            when            the     plaintiff            was     not        present;


                      (b)   the     2010         CT-6,             in pertinent               part,        identifies            the      shareholders
                            as Joe            Hsu,         Mou          Yang          Lam,          Kwan           Cho          Cheung,              plaintiff
                            Manuel              Roel,            Siu         Ling       Wong               and      Kam            Ming           Lam          and
                            reflects           each        as having                a 1/6      share         in ownership                     of RLCH;



                      (c)   after         defendants                Mou             Yang        Lam,             Kwan         Cho         Cheung,                Siu

                            Ling         Wong             and      Kam          Ming          Lam          executed              said         Agreement,
                            defendant                Joe Hsu             took         the     2010          CT-6         and       promised                 to get
                            plaintiffs              signature;


                      (d)   shortly           thereafter,               defendet               Joe Hsu             provided              a copy             of the
                            2010           CT-6            (which             contained               a signature                  in    the         name          of

                            plaintiff)              to     defendant                Mou         Yang             Lam         and        represented                to
                            Mou            Yang             Lam              that       plaintiff                had         signed             said         form
                            (hereinafter                 the       "2010           Representation");


                      (e)   on      or         about            March           2012,            defendants                   Mou          Yang             Lam,
                            Kwan              Cho        Cheung,              Kam           Ming           Lam          and      Siu      Ling          Wong,
                            with         defendant                 Cheung             Chin         Chau,           executed              a CT-6             Form
                            in      the        presence                 of      Joe         Hsu,           who          presented                the        Form
                            (hereinafter                   the     "2012             CT-6")           to    them          at a time               when           the
                            plaintiff           was        not      present;


                      (f)   the     2012            CT-6,          in pertinent                part,        reflects            that      RLCH              has      a
                            total        of    36        shares          and        identifies             the     shareholders                   and        their
                            respective               shares            as Joe Hsu              (6),        Mou         Yang        Lam           (6),       Kwan
                            Cho          Cheung             (6),       plaintiff         Manuel              Roel        (6),      Siu        Ling          Wong
                            (3),      Cheung               Chin          Chau          (3),      Kam             Ming         Lam         (2),       Jin      Guo
                            Lin      (2)       and       Tung          Suet         Ruby       Lam          (2);


                      (g)   -defendant                   Joe       Hsu         thereafter              took            the       2012            CT-6          and
                            promised                to get         plaintiffs               signature;


                      (h)   shortly           thereafter,               defendant              Joe Hsu             provided               a copy            ofsthe
                            2012           CT-6            (which             contained               a signature                  in     the        name          of

                            plaintiff)              to     defendant                 Mou        Yang             Lam         and        represented·to
                            Mou               Yang          Lam              that       plaintiff                had         signed             said         form
                            (hereinafter                  the      "2012            Representation");

                                                                                      -35-




                                                                              35 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                  709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                        RECEIVED NYSCEF: 01/25/2019




                                       (i)           the      signatures               in        the         name           of     plaintiff                contained                 on      the
                                                     2010         CT-6         and     2012             CT-6         were          not           those      of the        plaintiff;


                                       (j)           the      2010          Representation                           and          2012                Representation                       were
                                                     therefore             misrepresentations                                of        an        existing             fact,       as        each
                                                     was       false,          and          defendant                 Joe          Hsu            knew           at      the     time           of

                                                     making             each        that     said        representation                          was       false;


                                       (k)           defendant              Joe       Hsu         further            knew,              at the           time       of    making              the
                                                     2010         Representation                         and         2012              Representation,                         that        Mou
                                                     Yang         Lam          would             rely        upon           same             and       convey            same          to     the

                                                     answering                 defendants                    and       that            the        answering                defendants
                                                     would          coñseqüently                    rely       upon              the     2010            Representation                      and
                                                     2012         Representation;                       and



                                       (1)           defendant             Joe        Hsu         made         the          2010         Representation                        and         2012
                                                     Representation                    each            for    the      purpose                   of     inducing              answering
                                                     defendants                to     rely        upon         same              by      investing               in      RLCH               with
                                                     the      belief        that       they            are     entitled                to        the      full      value         of        their
                                                     respective             shares.




                        88.            After      Joe       Hsu      returned              the     2010            CT-6           to Mou                 Yang         Lam        with          a signature           in the


           name    of plaintiff,               Mou      Yang         Lam        provided                 a copy             of    it to the              answering               defeñdents                and     relayed


           the   2010     Representation                    to them.


                        89.            After      Joe       Hsu      returned              the     2012            CT-6           to Mou                 Yang         Lam        with          a signature           in the


           name    of plaintiff,               Mou      Yang         Lam        provided                 a copy             of    it to the              answering               defendants                and     relayed


           the   2012     Representation                   to them.


                        90.            Answering              defendañts                   thereafter              justifiably                    relied         upon          the     2010          Represeñtatioñ


           and    2012         Represeiit-tinii               and,         upon            learning            of      each,             invested                and/or          continued                 to    invest      in


           RLCH         with     the     belief      that     they       are entitled                  to the        full        value            of their          respective               shares.


                        91.            As      a direct           result        of     each             of    the       foregoing                      misrepresentations,                           the        answering


           defendants           invested          monies           in      RLCH             and/or            coñtiñüed                     to     invest        monies               in    RLCH           based          upon


                                                                                                              -36-




                                                                                                       36 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                                          709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                                    RECEIVED NYSCEF: 01/25/2019




           what         is,     upon            information                        and         belief,          misleeding                      information             provided                 by     defendant                    Joe      Hsu,


           and      without               knowledge                     of     critical              facts      that           were          exclusively            within          the      knowledge                   of      defendant


           Joe Hsu             and        plaintiff.


                              92.               As      a direct               result           of the          foregoiñg,                    Defendant             Joe Hsu           has         directly            and        indirectly


           profited             and            is     continuing                     to        profit          at     the           expense             of    RLCH,               which           has         sustained                 and        is



           continuing                    to     sustain               additional                 losses,            all        in     an      amount          presently             unknown                   to     the        answeriñg


           defendants.


                              93.               As          a        direct          result             of      the            foregoing,               answering                 defendants                  have            suffered                a


           reduction                in        the     value            of      their           shares           and        in        funds          earned      by       RLCH,              loss       of     profit            caused           by


           plaintiffs               failure            to       cooperate                  with          RLCH                  in     converting              the      property             to        a condomiñium,                           loss


           sustained                as a result                  of      escalated                real        estate            taxes           due     to    coñdercññium                   conversion                    delays,             loss


                                                                                                  defendants'
           sustained                as a result                 of     answering                                                    inability         to occupy           or lease           out        the        residential             units


           within             the        property,                   and           loss        sustaiñed                  to        maintain            the     RLCH               project            building                during           the


           resolution                of        this     action.                    Moreover,                   answering                     defêñdãüts             have          been       evposed                to     liability            for


           debt     owed             by RLCH,                        which           was        either          created               and/or          increased          as a direct              result           of said           fraud.


                              94.               Answering                      defeñdañts                     have         therefore                 been     directly            injured          as a result                  of    each       of



           (1)    the     2010            Representati6ñ                            and        (2)      the     2012            Representation.


                              95.               As      such,            in the           event          that       plaintiff                succeeds         on his         claims          against               any     or        all of the



           answeriñg                  defendants                       and/or             in     the         event             that        a determination                   is     made           that        assets           of     RLCH


           contain             funds                                          to     plaintiff                                               from      the     prior                               dafandant                  Joe       Hsu          is
                                                belonging                                                    originating                                                   projects,


           liable        to         the        answering                    defeñdâñts                   for        Fraud               in      an     amount          which           exceeds                the        jurisdictional


           limitations                of all          lower            courts             which          would             otherwise                 have     jurisdiction                over        this     action.



                                                                                                                                     -37-




                                                                                                                          37 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                 709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                              RECEIVED NYSCEF: 01/25/2019




                                                         AS AND              FOR           A SIXTH                 CROSS-CLAIM
                                                         AGAINST                   DEFENDANTS                          JOE           HSU
                                                         FOR          AN ACCOUNTING                                  (Derivative                 Claim):


                          96.             Answering               defsdsts                 repeat           and     reallege            each         and         every         allegation              set    forth         in


           the paragraphs                 1 through              95 hereof           as if fully            set forth           herein.


                          97.             As       stated        above,            defendant             Joe        Hsu         had       a fiduciary                     duty        to        RLCH           and       its


           shareholders/investors,                          which         include          the     answering                defendants               herein,             and     which           duties        include


           the   disclosure               of      financial           and       bookkeeping                   records             pertaining                to     RLCH.                  As     stated            above,


           defeñdant             Joe         Hsu        has       breached               that      fiduciary               duty         through              misconduct,                     which            is    more



           specifically           set forth             in paragraphs                53 through              55 above.


                          98.             Defendant              Joe Hsu's            breach          directly         concerns                the    properties               that        are the        subject        of


           the   Barclay              Project,       which            are the        properties             in which              the     answering                     defeñdañts              herein        have       an


           interest.        The          amount             of    damages              herein           cannot             be     readily            ascertained,                    given        the        fact     that


           defeñdãñts             Joe        Hsu        and      Esther         Hsu        have         failed        and         refused            (despite             repeated              demands              from


                                        to      disclose         fmancial            information                                        to the        acemm+               of RLCH                and        the    other
           shareholders)                                                                                      pertaining


           defendant            corporations,                 as required.


                          99.             No       form          of     legal         relief,         absent          an         accouñting,                     will      provide              the       necessary


           information                to the       answering            defendants               concerning                 monies          paid        by         and     received             by      RLCH          and


           the   extent          to     which        monies           held      for       and/or        on        behalf        of    RLCH             are         subject           to    plaintiff          s claims


           and    other         debt      that     an interfere             with      their      lawful           interests.


                          100.            The       answering               defendants                are    therefore               entitled          to        an      accounting,                 covering          the


           period      of January                1, 2005         through           the     present          date,      identifying


                                          (1)      by      dates,         amounts               and      source/payee                     as     applicable,                   (a)        the
                                          monies            received            by       each      of       the     defendant               corporations,                      (b)        the


                                                                                                             -38-




                                                                                                      38 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                          709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                        RECEIVED NYSCEF: 01/25/2019




                                          monies             withdrawn                 from            the      account                of      each           of     the            defendant

                                          corporations,                   (c)    the        monies             received                by     Joe        Hsu             in    connection
                                          with        any     of the        properties                 identified            in the          plaintiff's                 complaint,               (d)
                                          the     monies             held       for    plaintiff,              and         (e)    the        monies            paid           to     plaintiff;
                                          and



                                          (2)     by        bank,        account            ñümber              and         accen.ntholder,                        (a)        any      account
                                          held         in     the        name          or        for     the         benefit            of      any         of       the           defendant

                                          corporations;                  and     (b)        any        account            in which             monies              received               by      Joe
                                          Hsu         (in     connection                with            any         of     the        properties               identified                  in     the

                                          complaint)                were        deposited.



                          101.            Defendant                  Joe        Hsu         is     therefore                 liable           to      the          answering                    deF=d=ts                   for      an


           accounting.


                                                            AS AND              FOR          A SEVENTH                            CROSS-CLAIM
                                                            AGAINST                   DEFENDANTS                                 JOE         HSU          AND
                                                            ESTHER               HSU             FOR          INDEMNIFICATION:


                          102.            Answering                  defendants               repeat           and         reallege            each         and          every            allegation            set     forth        in


           the     paragraphs              1 through               101      hereof          as if fully             set forth           herein.


                          103.            If    any     of the         answering                 defendants                 are found                liable         to plaintiff                in this        action,           such



           liability       is the         sole     result          of the       wrongdoing                     of        Joe Hsu            and/or          Esther             Hsu         (hereinafter               the     "Hsu



           Defendants"),                  who         are     actively          at fault           for       bringing             about            plaintiff's                injury        by      reason         of       breach


           of    fiduciary            duty       and/or            aiding       and     abetting               same,             breach         of       contract,              fraud           and     other         wrongful



           conduct,            with       no wrongdoiñg                     whatsoever                  on the part               of the           answering                  defendants.


                          104.            If    any     of the           answering                defendants                are       found          liable         to plaintiff                  in this       action,          said



           liability         will     be       based         solely         upon       the        wrongdoing                     of     the        Hsu        defendants,                   thereby            entitling           the



           answering                defendants                to      ind==iñcation                          from           the        Hsu          defendants                      for     the         amount           of       any

                                                                                                                                                                                                                  attorneys'
           judgment              which           may         be     rendered            against               the        answering                 defendants,                      together            with



           fees,       costs        and    disbursements.



                                                                                                                    -39-




                                                                                                         39 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                           RECEIVED NYSCEF: 01/25/2019




                          105.           Accordingly,                in the      event        that        plaintiff             succeeds            on his        claims       against              any     or all of


           the       answering            defs        ants,          defendants             Joe           Hsu             and      Esther        Hsu         are     liable         to        the     answering


           defêñdañts             for     Indemnification                  in the          amount               of        any      damages           paid         as a result            of    the         wroñgfel


           conduct          of the       Hsu     defendants.




                                                        AS AND             FOR         A    FIRST                COUNTERCLAIM
                                                        FOR         BREACH                 OF CONTRACT:


                         106.            Answering             hhants                   repeat            and         reallege            each      and      every         allegation                set     forth     in


           the     paragraphs            1 through            105     hereof         as if fully            set forth               herein.


                         107.            The     December               23       Agreeñiêñt                entered               into     between            plaintiff         and        defêñdants                 Joe



           Hsu,       Mou         Yang         Lam,       Kwan          Cho        Cheung,               Kam              Ming          Lam      and        Siu     Ling       Wong             constitutes                 a


           valid      and     binding          contract,         which        was        supported                   by consideration                   on all       sides.


                         108.            All    parties       of the         contract           agreed               to    and      did    in fact        contribute           money                and/or         work


           in connection                with     the      Agreement.               The      parties             to the           contract         expressed              an intention                 to    develop


           and       create       a condominium                      and      sell      units           after         completion                 and      approval            of     construction                    and


           further       agreed         that     each      partñer         shall     receive             one-sixth                 of the     net      profits      from       the       project.


                         109.            Despite         several        demands,              plaintiff               has       refesed        to cooperate                in cormection                    with      the


           condominium                  conversion            and       the      efforts           of    the         answering              defeñdants              to     create        a condominium


           and       thereafter          ultimately           sell     individual               units.                This         constitutes            a breach            of    the        December               23


           Agreement.


                         110.            Furthermore,                plaintiff          has         insisted               on      receiving            a 25        percent          share            of     the      net


           profits       from      the     project         and       has     refused          to        abide         by     his     agreement              to    accept       his       one-sixth              share.


           This      constitutes           an additional              breach         of the             December                 23 Agreemêñt.



                                                                                                            -40-




                                                                                                    40 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                            709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                           RECEIVED NYSCEF: 01/25/2019




                         111.           The      answering              defendants                 have      performed               all     conditions              under       the      December                 23


           Agreement             and     have       complied              with      same           in all respects.


                         112.           The      terms        of the       Deceniber                  23 Agreement                  which          have         been      breached,             as set forth


           above,       are material            terms         of the       contract.


                         113.           As      a    direct          result         of       the        foregeing,             answering                  defendsts               have          suffered                a


           reduction           in the      value      of their          shares           and       in funds          earned        by RLCH,                loss      of profit,          loss       sustained


           as a result          of escalated           real     estate           taxes       due       to conaminium                        conversion              delays,       loss        sustained             as


                                                     defendants'
           a result       of    answering                                        inability          to occupy             or      lease      out     the        residential           units        within        the


           property,           and   loss       sustained          to     maintain              the     RLCH            project       building             during          the   resolution               of     this


           action.


                         114.           Plaintiff        is therefore               liable          to the        answering                defendants              for     breach        of     contract            in


           an amount            which         exceeds         the jurisdictional                       limitations          of all         lower         courts        which      would            otherwise


           have      jurisdiction            over    this     action.




                                                     AS AND                FOR           A SECOND                       COUNTERCLAIM
                                                      FOR          BREACH                    OF CONTRACT:


                         115.           Answering              defendents                 repeat         and      reallege          each       and         every         allegation           set        forth      in


           the     paragraphs           1 through            114      hereof         as if fully            set forth          herein.


                         116.           On      September               18,      2014,          pursuant           to    a written            agreement                  (hereinafter              the      "2014



           Contract"),           plaintiff          agreed         with       the     RLCH              sharehniders                that,     through              a lottery,          plaintiff           would


           divide       up     the   six      completed              residential               units      of the        building            located         at 144-69             Barclay             Avenue,


           Flusliing,          New       York        and      that        each      shareholder                may        thereafter               use     or     sell    his    or     her     residential


           unit.



                                                                                                           -41-




                                                                                                       41 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                                       709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                RECEIVED NYSCEF: 01/25/2019




                           117.           In     order         for     the      RLCH               shareholders                  to        sell     residential             units,          as     agreed            to,     the



           building          must         be     converted             to     a coñdonnium.                          Plaintiff             had      also       agreed        to      convert             the       building


           to    a condemiñium                    and/or             cooperate             in     doing        so by         commutiicating                          same      verbally                to    the     RLCH


           shareholders              on        several         occasions              and       his      intention          to        do     so is further              set forth            in the           December


           23 Agreement.


                           118.           The      2014          Contract             constitutes              a valid           and        binding            contract,          which            was         supported



           by    consideration                  on all        sides.


                           119.           All     parties            of the     contract              agreed         to     and       did         in fact       contribute            money              and/or            work


           in connection              with        the     2014          Contract.


                           120.           Despite             several         demanda,                  plaintiff           has       refused             to     divide        up      the         six        completed


           residêñtial            units        of the     building              located            at 144-69              Barclay             Avenue,            Flushing,             New             York         and      has


           refused         to     cooperate              in     connection                 with         the    efforts           of    the         RLCH              shareholders                 to        effectuate             a


           condeMnium                     conversion                 so that         the        answering              defendants                   can        unimately             sell        their         individual


           units.     This        constitutes             a breach            ofthe          2014        Contract.


                           121.           The      answering                dêf6ñdâñts                  have        performed                all    conditions              under       the        2014          Contract


           and      have        complied           with        same         in all     respects.


                           122.           The      terms          of the        2014         Contract               which        have             been      breached,             as set forth                 above,         are


           material         terms         of the        contract.


                           123.           As      a      direct         result          of        the      foregoing,                  answering                 defeñdants                 have             suffered              a


           reduction            in the         value      of their           shares          and        in funds          eamed             by     RLCH,             loss    of profit,             loss        sustained


           as a result            of escalated                real     estate     taxes           due      to condominium                           conversion              delays,          loss           sustained          as


                                                         defendants'
           a result        of     answering                                       inability              to    occupy            or    lease         out       the     resideñnal                units         within         the




                                                                                                               -42-




                                                                                                         42 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                RECEIVED NYSCEF: 01/25/2019




           property,        and       loss      sustained         to    maintaiñ          the     RLCH           project        building         during          the      resolution        of this


           action.


                         124.          Plaintiff        is therefore             liable       to the         answering           defendsts               for     breach         of    contract      in


           an amount            which         exceeds        tlie jurisdictional                 limitations          of all     lower        courts           which       would       otherwise


           have      jurisdiction             over   this    action.




                        WHEREFORE,                          the      answering            defendants              dernand         judgment               dismissing             the    Plaintiffs


           Complaint            herein,        together        with       the    costs,       disbursements                and    legal      fees      incurred            in the      defense      of


           this   action,       and       further     demand            judgment             on their         counterclaims,               as follows:




                                        (a)          on     their       first    cross-claim,                monetary           damages         in     an amount
                                                     which            exceeds         the      jurisdictional              limitations            of      all     lower
                                                     courts          which        would          otherwise           have        jurisdiction             over          this

                                                     action;


                                        (b)          on      their         second            cross-claim,             monetary              damages               in      an
                                                     amount            which          exceeds          the     jurisdictional             limitatione             of     all
                                                     lower          courts       which        would          otherwise           have      jurisdiction                over
                                                     this     action;


                                        (c)          on their          third      cross-claim,               monetaiy           damages          in    an amount
                                                     which            exceeds          the      jurisdictional             limitations            of      all     lower
                                                     courts           which       would          otherwise            have       jurisdiction             over          this

                                                     action;


                                        (d)          on       their          fourth         cross-claim,             monetry                damages               in      an
                                                     amount            which          exceeds          the     jurisdictional              limitations            of      all
                                                     lower          courts       which         would         otherwise           have      jurisdiction                over
                                                     this     action;


                                        (e)          on     their       fifth    cross-claim,                monetary           damages          in    an amount
                                                     which            exceeds          the      jurisdictional             limitations            of      all     lower
                                                     courts           which       would          otherwise            have       jurisdiction             over          this

                                                     action;




                                                                                                      -43-




                                                                                                43 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                      709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                          RECEIVED NYSCEF: 01/25/2019




                                  (()         on their       sixth        cross-claim.        monetary    damages            in an amount
                                              which        exceeds           the    jurisdictional     limitations            of all lower
                                              courts       which          nould      otherwise        have jurisdiction              over    this
                                              action:


                                  (g)         on   their      seventh   cross-claim.                 nionetary     damages    in              the
                                              amount        of any judgnient    n hich                    he
                                                                                                     may       rendered  against              the
                                              answering         defendants:


                                  (b)     on their          first    counterclaim.     monetary    daiiiages  in an amount
                                          which            exceeds      the jurisdictional      limitations   of all lower
                                          courts           which      would   otlienvi3c    have jurisdiction     over this
                                          action:


                                 (i)      on       their      second          counterclaim,    monetary                  damages        in    an
                                          amount            which          exceeds the jurisdictional                  limitations      of all
                                          lower         courts       which         would       athe6vise     have jurisdiction              over
                                          this action;              and

                                          attorneys'
                                 (j)                           fees, costs and disbursements                        ofthis   action.



                Dated:   New   York,    New     York




                                                                                                 Yours,     etc.,


                                                                                                 LAW OFFICES   OF
                                                                                                 YANG & ASSOCIATES
                                                                                                 Attorneys for Defendants
                                                                                                 Jin Guo Lin, Kam
                                                                                                                    Ming Lam,
                                                                                                 Siu Ling Wong,
                                                                                                                 Cheung Chin
                                                                                                 Chau. Tung Suet Ruby Lam
                                                                                                 and Wong Kuk Tan




                                                                                         By:
                                                                                                 Daniel L. Mi!!man,   Esq., OfCounsel
                                                                                                 9 East Broadway,   Suite 302
                                                                                                 New York, New York 10038
                                                                                                 (212)     608-3888




                                                                                      -44-




                                                                                                                                     Scanned        by   CamScanner

                                                                               44 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                       709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                             RECEIVED NYSCEF: 01/25/2019




               To:    Robert      D. Werth.        I sq.
                      Attorney         for Plaintiff
                      666 Greenw          ich. Street.         Suite   507
                      New      York.      New    York        10014


                      .lack l.. Glasser.         lisq.
                      Attorney   (or defendants.1oe I1su
                      Esther l isu. Roel & 1Isu Corp..
                      CHRL       Really       Corp.      and
                                 48*
                      190-15              Avenue         Corp.
                      89-10      Sutphin      Boulevard
                      Jamaica.      New       York       1 1435


                      Amy Y. Chen. lisq.
                      Law Of fice of Amy Y. Chen, Pl.I C
                      Attorneys  for defendants Mou Yang I.am.
                      Kwan Cho Cheung. Ming Kam Cheung.
                      Heong  Leng Lou. Steven Cheung.
                      Ming Yung Cheung and Gui Zhen Chen
                      41-25 Kissena Boulevard. Suite 128
                      Flushing.         New     York       11355


                      Janice     Goldberg.         Esq.
                      Herrick,      Feinstein          LLP
                      Attorneys         for defendant            RLCH    Inc.
                      Two      Park Avenue
                      New      York.      New     York         10016




                                                                                  -45-




                                                                                           Scanned   by   CamScanner

                                                                                45 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                         709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                      RECEIVED NYSCEF: 01/25/2019



                                                                                        VERIFICATION




           STATE           OF     NEW YORK                                              )
                                                                                        )              ss.:
          COUNTY                 OF QUEENS                                              )




          Kam        Ming        Lam,       being         duly      sworn,         deposes            and      says:


                           I am     one       of    the      defeñdañts             in       the     within          action.      I have           read     the          foregoing      Answer       to


          Amended             Complaint                and       know        the    contents             thereof.          The     same       is· true         to              own
                                                                                                                                                                         my            kñõwledge,


          except          as to     matters         therein          stated        to       be     alleged       upon          informanon             and          belief,      and,   as to     those



          matters,         I believe         them       to be true.


                          I do    not      speak       English.         I speak              Chinese           and       am having          this     verification               translated     to me

                                                                                                                     .                                         .
          and,     with      said       tran-Lation,             I understand               its    contents.




                                                                                                                                                          ng       Lam




          Sworn       to before            me this
          y[A        day    of December,                  2018                                                                                                     . .




                             Notary          Pupfic                            .


                              SHENGJiN    YANG
                 NOTARY    PUBilC,    STATE OF NEWYORK
                              NO. 02YA6086559
                       Qual!fied   in Queens County
                   Commission    Expires January  7,.2O                            kk




                                                                                                    46 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                            709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                RECEIVED NYSCEF: 01/25/2019




                                                    VERBGCATION




               STATB OPNBW YORIC                       )



               COUNTY OF QUEENS                        )




              Kuk1hnWong,      beingdoly swom, deposes and says:
                      I am one of the deh‰ta       in the within action. I have real the finegaing Answer to
                                                              Saraal'                                                                       .
              Amended complaint and know me essents                   The same is tme to my own knowledge,
              emept as to matlas iberein stated to be alleged upon Inhnnian         and helief, and, as to those
              mattus,Ibelieve   thean tobetree.                                                         .
                      I do not speakBaglish.1speakrhina•-        and am having this seriscation tenslated1o me
              and, withsaid1ranelanan, Itedennandits      ca•tanta




                                                                       /JFn     ht.WK/
                                                                           Enk 'Ihn Wong




                      tobefbe me this
                        ofDecember, 2018




          .                                                                                                        2

                        Notely Publie                                                                                      . ..   ,..   .



                                SHENGJlN    YANG                                                                   .
                  NOTARY    PUBUC,      STATE OF NEW YORK
                               NO. 02YA6068559
                        Q ualified  in Q usens County
                    Commission     Expires January  7, 201




                                                                   47 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                          709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                    RECEIVED NYSCEF: 01/25/2019



                                                                                                                3




           SUPREME                  COURT               OF THE                STATE           OF      NEW YORK
           COUNTY                  OF QUEENS
           ---------------------------------------------
                                                                                                                       ---------X
           Manuel           Roel,      Individually                and         Derivatively             as 50%
           Shareholder               of ROEL               & HSU              CORP.,          as 25%
           Shareholder               of     CHRL           REALTY                   CORP.,         as 25%
           Shareholder               of RLCH,              INC.,          and       as 25%                                                                Index     No.:       709652/2017
                                                           486
           Shareholder               of     190-15                  AVENUE                   CORP.,


                                                                          Plaintiff,


                                          -against-



                                                                                                                                                         AFFIDAVIT                 OF
           JOE       HSU,         ESTHER               HSU,        ROEL               & HSU           CORP.,                                              TRANSLATION
                                                                                                               48™
           RLCH,            INC.,         CHRL         REALTY                  CORP.,             190-15
           AVENUE                 CORP.,          MOU YANG                          LAM,
           KWAN CHO                       CHEUNG,                MING               KAM          CHEUNG,
           HEONG                 LENG          LOU,        JIM      GUO             L1N,      KAM     MING
           LAM,            and    S1U       LING         WONG,


                                                                          Defendants.
           ---------------------------------------------------X




           STATE            OF      NEW YORK                              )
                                                                          )                ss:
           COUNTY                 OF QUEENS                               )




           MONICA                 LIN,      being        duly      sworn,             deposes         and      says:


                                          1.             I am           currently           employed             by      the        law     firm        of   Yang          &   Associates,        which


                                                                                                                                                "Jim"
           represents             defendants             Jin     Guo          Lin      (incorrectly            sued       herein           as                Guo      Lin),     Kam      Ming      Lam,


           Siu      Ling        Wong,          Cheung          Chin           Chau,        Tung       Suet     Ruby         Lam           and   Wong         Kuk      Tan.


                           2.             I am fluent              in     Chinese           and       have      spoken          Chinese            as my          primary        language       for      my


           entire      life.      I am also           fluent      in English               and     regularly           enmmunicate                 with      others        in English,       including


           clients         and     others       I work          with.




                                                                                                                                                                       .                                      .




                                                                                                    48 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                     709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                              RECEIVED NYSCEF: 01/25/2019



                                                                                                   4
                          3.             I hereby         certify      that      I have       treslated          the   attached       ANSWER             TO AMENDED

           COMPLAINT                      and       VERIFICATION                      to     Kam        Ming     Lam     and      Kuk     Tan    Wong.       Each     of        them



           individually              confirmed          that      he or       she understood            it and     agreed      with     it and   each    signed     his        or   her


           respective          Verification             in my       presence.


                          4.            I further       certify       that,     to the      best   of     my knowledge,           the    translations      I made         to    Kam


           Ming      Lam        and     Kuk       Tan    Wong         are      true   and     accurate.




                                                                                                                               Monica      Lin




           Subscribed            to    and    sworn       before        me
           this                ay ofDecember,                  2018




                               otary     1¼blic



                                                                  NECORK
                  NOTARY        PL
                              NO. 02YA6068559
                       Qualified   in Queens County
                   Commission    Expires January  7,




                                                                                            49 of 50
          Case 1-20-01102-reg Doc 1-6 Filed 08/28/20 Entered 08/28/20 17:03:31
                                                                       INDEX NO.                                                                                                                                               709652/2017
FILED: QUEENS  COUNTY CLERK 01/25/2019 05:06 PM
NYSCEF DOC. NO. 455                                                                                                                                                                        RECEIVED NYSCEF: 01/25/2019

                                                                      ATTORNEY                                               VERIFICATION
                                                                     (for           defendants                    Jin, Guo          Lin,     Kam        Ming      Lam,
                                                                                    Siu      Ling           Wong,             Cheung          Chin      Chau,
                                                                        Tung              Suet           Ruby           Lam        and      Kuk      Tan       Wong)




         STATE            OF      NEW YORK                                      )
                                                                                )                   ss.:
         COUNTY                 OF NASSAU                                       )




                         Daniel        L.     Millman,                   an         attorney                 duly           admitted         to     practice       law      in     the      State    of    New         York,


         affirms         the    following                 under          the         penalty                of        perjury.


                         I am of        counsel                for      the          law          firm           of    Yang        &      Associates,           attorneys           for      defendants          Jin     Guo



         Lin,      Kam         Ming         Lam,          Siu        Ling            Wong,                Cheung                 Chin      Chau,       Tung       Suet      Ruby           Lam      and    Wong          Kuk


         Tan.


                         I have        read         the     foregoing                      Answer                     and     know         the     contents        thereof.          All     matters        therein        are



         alleged         upon         information                     and           belief          and           arè       believed         to     be true.        The       source          of    my     information



         and       the    grounds             for         my         belief,            except                   where           stated      otherwise,           are     client           communications                 and



         documents              and     correspondence                                in the             file.


                         I hereby           certify,            pursuant                     to     CPLR                 §2106,           under      penalty        of    perjury,           that    the     statements



         made        herein       are       believed              to be true                      upon            information               and     belief.




         Dated:           January                         2019              .




                                                                                                                                           Daniel       L.     Millman,          Esq.




                                                                                                                        50 of 50
